EXHIBIT 10.5

 

 

 

COLLATERAL TRUST AND INTERCREDITOR AGREEMENT

Dated as of June 28, 2010

among

AMERICAN CAPITAL, LTD.,

CERTAIN OF ITS SUBSIDIARIES PARTIES HERETO,

WELLS FARGO BANK, N.A.,

as Credit Agreement Representative

WILMINGTON TRUST FSB,

as Public Note Representative

and

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Trustee

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

PREAMBLE

   1

DECLARATION OF TRUST:

   1

Table of Contents

 

         Page SECTION 1. DEFINED TERMS    2

1.1

  Definitions    2 SECTION 2. ACCELERATION OF SECURED OBLIGATIONS    11

2.1

  Notices of Acceleration    11

2.2

  General Authority of the Collateral Trustee over the Collateral    12

2.3

  Right to Initiate Judicial Proceedings    13

2.4

  Right to Appoint a Receiver    13

2.5

  Exercise of Powers; Instructions of the Directing Parties    14

2.6

  Remedies Not Exclusive    14

2.7

  Waiver and Estoppel    15

2.8

  Limitation on Collateral Trustee’s Duty in Respect of Collateral    16

2.9

  Limitation by Law    16

2.10

  Rights of Secured Parties under Secured Instruments    16

2.11

  Collateral Use Prior to Acceleration    16

2.12

  Remedies Generally    17

2.13

  Non-Cash Proceeds    18 SECTION 3. COLLATERAL ACCOUNT; DISTRIBUTIONS    18

3.1

  The Collateral Account    18

3.2

  Control of Collateral Account    19

3.3

  Investment of Funds Deposited in Collateral Account    19

3.4

  Application of Moneys    19

3.5

  Amounts Held for Contingent Secured Obligations    21

3.6

  Collateral Trustee’s Calculations    21

3.7

  Pro Rata Sharing    22

3.8

  Collateral Account Information and Access    22 SECTION 3A PREPAYMENT DEPOSIT
ACCOUNT; DISTRIBUTIONS    22

3.1A

  The Prepayment Deposit Account    22

3.2A

  Control of Prepayment Deposit Account    22

3.3A

  Investment of Funds Deposited in Prepayment Deposit Account    23

 

-ii-



--------------------------------------------------------------------------------

3.4A

  Application of Moneys    23

3.5A

  Collateral Trustee’s Calculations    24

3.6A

  Pro Rata Sharing    24

3.7A

  Prepayment Deposit Account Information and Access    24 SECTION 4. AGREEMENTS
WITH COLLATERAL TRUSTEE    24

4.1

  Delivery of Secured Instruments    24

4.2

  Information as to Secured Parties and Primary Holder Representatives    25

4.3

  Compensation and Expenses    25

4.4

  Stamp and Other Similar Taxes    26

4.5

  Filing Fees, Excise Taxes, Etc    26

4.6

  Indemnification    26

4.7

  Collateral Trustee’s Lien; Set Off Rights    27

4.8

  Further Assurances    27 SECTION 5. THE COLLATERAL TRUSTEE    27

5.1

  Acceptance of Collateral Trust    27

5.2

  Exculpatory Provisions    28

5.3

  Delegation of Duties    30

5.4

  Reliance by Collateral Trustee    31

5.5

  Limitations on Duties of Trustee    32

5.6

  Moneys to be Held in Trust    33

5.7

  Resignation and Removal of the Collateral Trustee    33

5.8

  Status of Successor Collateral Trustee    34

5.9

  Merger of the Collateral Trustee    34

5.10

  Co-Collateral Trustee; Separate Collateral Trustee    34

5.11

  Treatment of Payee or Indorsee by Collateral Trustee; Representatives of
Secured Parties    36 SECTION 6. MISCELLANEOUS    36

6.1

  Notices    36

6.2

  No Waivers    37

6.3

  Amendments, Supplements and Waivers    37

6.4

  Holders of Hedging Obligations    38

6.5

  Headings    39

6.6

  Severability    39

6.7

  Successors and Assigns; Third Party Beneficiaries    39

6.8

  Currency Conversions    39

6.9

  Acknowledgements    40

6.10

  Governing Law    40

6.11

  Counterparts    40

6.12

  Termination and Release    40

6.13

  New Grantors    43

6.14

  Inspection by Regulatory Agencies    44

 

iii



--------------------------------------------------------------------------------

6.15

  Confidentiality    44

6.16

  Submission to Jurisdiction; Waivers    44

6.17

  WAIVERS OF JURY TRIAL    45

6.18

  Primary Holder Representatives’ Rights and Protections    45 SECTION 7.
DESIGNATION OF SECURED OBLIGATIONS    45

7.1

  Designations of Secured Obligations    45

7.2

  Designation of Refinancing Debt and Revolver Secured Debt    45

7.3

  Termination of Designation    46 SECTION 8. PROVISIONS RELATING TO SECURED
OBLIGATIONS    46

8.1

  Controlling Agreement    46

8.2

  Incorrect Distribution    46

8.3

  Return of Monies    46

8.4

  Parties Having Other Relationships    47

8.5

  Waivers of Rights    47

8.6

  Permitted Exercise of other Rights    47

8.7

  Secured Obligations Unconditional    48

8.8

  Equal Ranking    48

8.9

  No New Liens    49

Exhibits:

 

A    Form of Notice of Acceleration B    Form of Joinder Agreement C    Form of
Notice of Designation D    Effective Date Credit Agreement

 

iv



--------------------------------------------------------------------------------

This COLLATERAL TRUST AND INTERCREDITOR AGREEMENT, dated as of June 28, 2010
(this “Agreement”), among American Capital, Ltd., a Delaware corporation (the
“Company”), the subsidiaries of the Company from time to time parties hereto
(together with the Company, the “Grantors”), Wells Fargo Bank, N.A., as Credit
Agreement Representative, Wilmington Trust FSB, as Public Note Representative
and U.S. Bank National Association, as collateral trustee (the “Collateral
Trustee”).

W I T N E S S E T H:

WHEREAS, the Grantors have, pursuant to the terms of the Trust Security
Documents (such term and certain other capitalized terms used hereinafter being
defined in Section 1.1), granted to the Collateral Trustee, for the benefit of
the Secured Parties, security interests in the Collateral to secure the Secured
Obligations as provided therein, and

WHEREAS, the Grantors and each Primary Holder Representative acting on behalf of
the holders of the Primary Secured Obligations for which it is a representative
intend that the Collateral Trustee act as the collateral trustee for the holders
of the Secured Obligations pursuant to the terms of this Agreement to receive,
hold, maintain, administer and distribute the Trust Estate and to enforce the
Trust Security Documents and all interests, rights, powers and remedies of the
Collateral Trustee with respect thereto or thereunder,

NOW, THEREFORE, in consideration of and subject to the premises and the mutual
agreements set forth herein, the parties agree as follows:

DECLARATION OF TRUST:

To secure the payment when due of the Secured Obligations, the Collateral
Trustee does hereby declare that it will hold in trust under this Agreement all
of its right, title and interest in, to and under the Trust Security Documents
and all of the right, title and interest in and to the Collateral whether now
existing or hereafter arising (including the Trust Monies and the Prepayment
Monies) as is granted by the Grantors to the Collateral Trustee under the Trust
Security Documents (such right, title and interest in and to the Trust Security
Documents and such Collateral being hereinafter referred to as the “Trust
Estate”),

TO HAVE AND TO HOLD the Trust Estate unto the Collateral Trustee and its
successors in trust under this Agreement and its assigns as hereunder set forth.

IN TRUST NEVERTHELESS, under and subject to the terms and conditions herein set
forth, for the benefit of the Secured Parties and as security for the payment of
the Secured Obligations;

PROVIDED, HOWEVER, that these presents are upon the condition that if the
Grantors, their successors or assigns, shall satisfy the conditions set forth in
Section 6.12, then this Agreement, and the estates and rights hereby assigned
(with respect to the whole or a portion of the Trust Estate, as applicable),
shall cease, terminate and be void with respect to such portion of the Trust
Estate or the entire Trust Estate, as applicable; otherwise they shall remain
and be in full force and effect; and PROVIDED, in any case, the provisions of
Sections 4.3, 4.4, 4.5, 4.6 4.7 and Sections 5.1, 5.2 and 5.4 hereof shall not
be affected by such termination.

 

1



--------------------------------------------------------------------------------

IT IS HEREBY FURTHER COVENANTED, DECLARED AND AGREED by the Collateral Trustee,
the Grantors and each Primary Holder Representative on behalf of the holders of
the Primary Secured Obligations represented by such Holder Representative, that
the Trust Estate so declared shall be received, held, maintained, administered,
applied and distributed and the Trust Security Documents and all interests,
rights, powers and remedies of the Collateral Trustee with respect thereto or
thereunder shall be enforced and exercised by the Collateral Trustee, subject to
the further terms, covenants, conditions and trusts hereinafter set forth.

DEFINED TERMS

Definitions.

Unless otherwise defined herein, terms defined in the Effective Date Credit
Agreement and used herein shall have the meanings given to them in the Effective
Date Credit Agreement.

The following terms shall have the respective meanings set forth below:

“Administrative Agent” shall mean Wells Fargo Bank, N.A., in its capacity as
Administrative Agent under the Credit Agreement, and any successor
Administrative Agent appointed thereunder.

“Agreement” shall mean this Collateral Trust and Intercreditor Agreement.

“Bankruptcy Law” shall mean each of the Bankruptcy Code and any similar federal,
state or foreign law for the relief of debtors.

“Class” shall mean, as the context may require, the Credit Agreement Class or
the Public Note Class. “Class” also means the Credit Agreement Obligations or
the Public Note Obligations, as the context may require.

“Collateral” shall mean, collectively, all assets in which the Collateral
Trustee is granted a security interest pursuant to this Agreement or any other
Trust Security Document; provided that Collateral shall at any time exclude any
Excluded Assets.

“Collateral Account” shall have the meaning assigned in Section 3.1.

“Collateral Enforcement Action” shall mean, with respect to any Secured Party,
for such Secured Party, whether or not in consultation with any other Secured
Party, to exercise, seek to exercise, join any Person in exercising or to
institute or to maintain or to participate in any action or proceeding with
respect to, any rights or remedies with respect to any Collateral, including
(i) instituting or maintaining, or joining any Person in instituting or
maintaining, any enforcement, contest, protest, attachment, collection,
execution, levy or foreclosure action or proceeding with respect to any
Collateral, whether under any Secured Instrument, Trust Security Document or
otherwise, (ii) exercising any right of set-off with respect to any Grantor with
respect to the Secured Obligations, or (iii) exercising any other right or
remedy under the UCC of any applicable jurisdiction or under any Bankruptcy Law
or other applicable law.

 

2



--------------------------------------------------------------------------------

“Collateral Trustee” shall mean U.S. Bank National Association, in its capacity
as trustee pursuant to the terms of this Agreement, and any successor trustee
appointed thereunder.

“Credit Agreement” shall mean (i) the Credit Agreement, dated as of June 28,
2010, among the Company, the Subsidiaries of the Company party thereto, the
lenders and agents parties thereto, and Wells Fargo Bank, N.A., as
Administrative Agent, and the other agents named therein, and (ii) any other
credit agreement, loan agreement, note agreement, promissory note, indenture or
other agreement or instrument evidencing or governing the terms of any
Indebtedness or other financial accommodation that has been incurred in a
Qualifying Refinancing to Refinance (with the same or different lenders) in
whole or in part (under one or more separate agreements) the Indebtedness and
other obligations outstanding under the Credit Agreement referred to in clause
(i) above or any other agreement or instrument referred to in this clause
(ii) unless such agreement or instrument expressly provides that it is not a
Credit Agreement hereunder.

“Credit Agreement Class” shall mean, collectively (i) at any time when any
Credit Agreement Obligations are outstanding, (a) the Secured Parties that are
holders of outstanding Extensions of Credit or unfunded commitments under the
Credit Agreement Documents and (b) as appropriate, the Credit Agreement
Obligations and (ii) following the delivery of a Notice of Designation with
respect to any Revolver Secured Debt, (a) the Secured Parties that are holders
of outstanding Extensions of Credit or unfunded commitments under the Revolver
Secured Documents and (b) as appropriate, the Revolver Secured Obligations.

“Credit Agreement Documents” shall mean the Credit Agreement, the Trust Security
Documents, any promissory notes issued under the Credit Agreement, and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Credit Agreement Obligations” shall mean, collectively, the unpaid principal of
and interest on the Loans and all other obligations and liabilities of the
Company or any other Grantor (including, without limitation, interest accruing
at the then applicable rate provided in the Credit Agreement after the maturity
of the Loans and Post-Petition Interest) to the Administrative Agent or any
Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, that arise under, out of, or in
connection with, the Credit Agreement Documents, any letter of credit thereunder
or any other document made, delivered or given in connection with any of the
foregoing, in each case whether on account of principal, interest, reimbursement
obligations, guarantee obligations, fees, prepayment premiums, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent and the Lenders that are
required to be paid by the Company or any of the other Grantors pursuant to the
terms of any of the foregoing agreements).

“Credit Agreement Representative” means (i) the Administrative Agent under the
Credit Agreement and (ii) following the delivery of a Notice of Designation with
respect to any Revolver Secured Debt, the agent for the holders of the Revolver
Secured Obligations. At any time there shall only be one Credit Agreement
Representative.

 

3



--------------------------------------------------------------------------------

“Directing Parties” shall mean:

(1) if either the Credit Agreement Class or the Public Note Class represents 90%
or more of the aggregate Outstanding Amount of the Primary Secured Obligations,
then the Representative of such Class which represents 90% or more;

(2) if clause (1) above does not apply:

(a) in the case of matters relating to the exercise of rights or
remedies (including the taking or refraining from taking of any action) against
or in respect of the Collateral or the enforcement of the Trust Security
Documents,

(i) if both Primary Holder Representatives concur on the proposed action or
inaction, both Primary Holder Representatives, and

(ii) if a Primary Holder Representative has received written notice from the
other Primary Holder Representative of the proposed exercise of a specified
right or remedy and the Primary Holder Representatives do not concur on the
proposed exercise with respect to such right or remedy, then, for all purposes
under this Agreement and the other Trust Security Documents with respect to such
right or remedy (including directing the time, manner and place of the exercise
thereof),

(A) for a period of 30 calendar days beginning on the date that a Primary Holder
Representative notifies the other Primary Holder Representative that there is a
failure to concur for purposes of this clause (A) (such notice, the “Remedies
Notice”; such period, the “Remedies Notice Period”), both Primary Holder
Representatives, and

(B) if, after the expiration of the Remedies Notice Period, the Primary Holder
Representatives do not concur on the proposed action or inaction with respect to
any such right or remedy, Directing Parties shall mean the Majority Secured
Parties;

(b) in the case of matters relating to requests by the Directing Parties to the
Grantors to grant or perfect Liens on Collateral as required by any Primary
Secured Instrument, or to request additional information, any Primary Holder
Representative;

(c) in the case of matters relating to the removal, replacement or designation
of the Collateral Trustee or any co-trustee or separate trustee, both Primary
Holder Representatives;

(d) in the case of matters relating to the management, investment or disposition
of Collateral held by the Collateral Trustee or any co-trustee or separate
trustee (other than a disposition of the type described in clause (a) above),
both Primary Holder Representatives;

(e) in the case of determining whether notice has been properly delivered to the
Directing Parties, both Primary Holder Representatives;

 

4



--------------------------------------------------------------------------------

(f) in the case of matters relating to the amendment, modification or waiver of
this Agreement or any Trust Security Document, or the grant of any forbearance
thereunder, both Primary Holder Representatives;

(g) in the case of matters relating to the release of Collateral (other than
pursuant to and in accordance with Section 6.12) or any other matter that could
directly or indirectly have a material adverse effect on the Collateral or on
any right or remedy of the Collateral Trustee (including a credit bid in a
foreclosure sale), both Primary Holder Representatives;

(h) in the case of matters relating to the collection, receipt, withdrawal,
allocation, disbursement, distribution or release of funds from the Collateral
Account or the Prepayment Deposit Account, both Primary Holder Representatives;
and

(i) in all cases not covered by clauses (a)-(h) above, unless the Public Note
Representative objects within ten Business Days after receipt of notice from the
Collateral Trustee or the Credit Agreement Representative, the Credit Agreement
Representative; and

(3) after the Credit Agreement Obligations and the Public Note Obligations have
both been paid in full, the holders of at least a majority of the Outstanding
Amount under the remaining Secured Obligations if this Agreement continues to be
in effect.

“Distribution Date” shall mean each date fixed by the Collateral Trustee for a
distribution to the Secured Parties of funds held in the Collateral Account, the
first of which shall be within 30 days after the Collateral Trustee receives a
Notice of Acceleration and the remainder of which shall be monthly thereafter
(or more frequently if requested by the Directing Parties) on the day of the
month corresponding to the first Distribution Date (or, if there be no such
corresponding day, the last day of such month) provided that if any such day is
not a Business Day, such Distribution Date shall be the next Business Day
provided always that at no time shall a Distribution Date occur unless a Notice
of Acceleration is in effect.

“Effective Date” shall mean June 28, 2010.

“Effective Date Credit Agreement” shall mean the Credit Agreement as in effect
on the Effective Date, in the form attached hereto as Exhibit D, without giving
effect to any amendment, supplement, restatement or other modification.

“Excluded Assets” shall have the meaning assigned in the Security Agreement.

“Existing Hedging Agreements” shall mean the Hedging Agreements listed on
Schedule 6.1(g) of the Effective Date Credit Agreement.

“Extensions of Credit” shall mean, with respect to any holder of Secured
Obligations as of any date, the aggregate outstanding principal amount of all
loans or notes, the sum of the undrawn stated face amount of and reimbursement
obligations with respect to letters of credit, in each case under the applicable
Secured Instrument held by such holder then outstanding, or, with respect to any
Existing Hedging Agreements, the outstanding Hedging Obligations with respect
thereto.

 

5



--------------------------------------------------------------------------------

“Grantors” shall have the meaning assigned in the preamble hereto.

“Hedging Obligations” shall mean all obligations and liabilities of the Company
or any other Grantor (including, without limitation, interest accruing at the
then applicable rate provided in the Existing Hedging Agreements after maturity
and Post Petition Interest) to any Secured Hedge Provider, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, that arise under, out of, or in connection with, the
Existing Hedging Agreements or any other document made, delivered or given in
connection with any of the foregoing, in each case whether on account of
principal, interest, termination payment obligations, guarantee obligations,
fees, prepayment premiums, indemnities, costs, expenses or otherwise (including,
without limitation, all fees and disbursements of counsel to parties thereof
that are required to be paid by the Company or any of the other Grantors
pursuant to the terms of any of the foregoing agreements).

“Indebtedness” shall mean, of any Person at any date, all indebtedness of such
Person for borrowed money including, without limitation, contingent and matured
obligations in respect of letters of credit.

“Indemnified Parties” shall have the meaning assigned in Section 4.6.

“Indenture” shall mean (i) the Senior Secured Indenture, dated as of June 28,
2010, among the Company, the Subsidiaries of the Company parties thereto, and
Wilmington Trust FSB, as Indenture Trustee, and the Public Notes issued
thereunder and (ii) any other credit agreement, loan agreement, note agreement,
promissory note, indenture or other agreement or instrument evidencing or
governing the terms of any Indebtedness or other financial accommodation that
has been incurred in a Qualifying Refinancing to Refinance (with the same or
different lenders) in whole or in part (under one or more separate agreements)
the Indebtedness and other obligations outstanding under the Indenture and the
Public Notes referred to in clause (i) above or any other agreement or
instrument referred to in this clause (ii) unless such agreement or instrument
expressly provides that it is not an Indenture hereunder.

“Indenture Trustee” shall mean Wilmington Trust FSB, in its capacity as
indenture trustee under the Indenture, and any successor Indenture Trustee
appointed thereunder.

“Insolvency Proceeding” shall mean each of the following, in each case with
respect to the Company or any other Grantor: (a) (i) any voluntary or
involuntary case or proceeding under any Bankruptcy Law or any other voluntary
or involuntary insolvency, reorganization or bankruptcy case or proceeding,
(ii) any case or proceeding seeking receivership, liquidation, reorganization,
winding up or other similar case or proceeding, (iii) any case or proceeding
seeking arrangement, adjustment, protection, relief or composition of any debt
and (iv) any case or proceeding seeking the entry of an order for relief or the
appointment of a custodian, receiver, trustee or other similar official and
(b) any general assignment for the benefit of creditors.

“Lender” shall mean any Lender (as defined in the Credit Agreement or, after the
delivery of a Notice of Designation with respect to any Revolver Secured Debt,
as defined in the agreement governing such Revolver Secured Debt).

 

6



--------------------------------------------------------------------------------

“Majority Class Holders” shall mean, on any date, each of the following:
(i) Credit Agreement Class members holding more than 50% of the aggregate
Outstanding Amount (and, if no Notice of Acceleration is in effect with respect
thereto, unfunded commitments) under the Credit Agreement Documents and
(ii) Public Note Class members holding more than 50% of the aggregate
Outstanding Amount (and, if no Notice of Acceleration is in effect with respect
thereto, unfunded commitments) of the Public Note Obligations outstanding on
such date.

“Majority Secured Parties” shall mean, on any date, Secured Parties holding more
than 50% of the sum of the aggregate Outstanding Amount under the Primary
Secured Instruments on such date.

“Notice Effective Time” shall mean, with respect to a Notice of Acceleration or
a Notice of Cancellation, as the case may be, the time of the Collateral
Trustee’s delivery of a written acknowledgement of its receipt of such Notice of
Acceleration, Notice of Cancellation or notice of an Event of Default under
Section 7.1(e) of the Credit Agreement or Section 7.1(e) of the Public Note
Indenture (or the corresponding provision of any agreement executed in
connection with a Refinancing thereof) with respect to the Company has occurred
and is continuing, to the Primary Holder Representative delivering such Notice
of Acceleration, Notice of Cancellation or notice of such Event of Default, as
the case may be, which written acknowledgement shall be delivered by the
Collateral Trustee no later than the second Business Day after the Business Day
on which such Notice of Acceleration, Notice of Cancellation or notice of such
Event of Default containing the information required hereby is received at the
address of the Collateral Trustee specified for notices in this Agreement.

“Notice of Acceleration” shall mean a written notice delivered to the Collateral
Trustee by a Primary Holder Representative in respect of the Secured Obligations
for which such Primary Holder Representative acts, stating that (a) the Secured
Obligations for which such Primary Holder Representative acts as a
representative have not been paid in full at the stated final maturity thereof
and any applicable grace period has expired or (b) an Event of Default has
occurred under and as defined in the provisions of the Primary Secured
Instruments for which such Primary Holder Representative acts as a
representative and, as a result thereof, the related Secured Obligations
outstanding under such Primary Secured Instruments have become (or have been
declared to be) due and payable in accordance with the terms of such Primary
Secured Instruments and have not been paid in full or, in the case of any
reimbursement obligation in respect of an outstanding letter of credit or letter
of guarantee outstanding under such Primary Secured Instrument, that the
requirement for immediate cash collateralization under such Primary Secured
Instrument has not been satisfied. Each Notice of Acceleration shall be in
substantially the form and substance of Exhibit A.

“Notice of Cancellation” shall have the meaning assigned in Section 2.1(c).

“Notice of Designation” shall have the meaning assigned in Section 7.2.

 

7



--------------------------------------------------------------------------------

“Opinion of Counsel” shall mean an opinion in writing signed by legal counsel
reasonably satisfactory to the Collateral Trustee, who may be counsel regularly
retained by the Collateral Trustee or counsel to the Company.

“Outstanding Amount” shall mean (a) with respect to Indebtedness, the aggregate
outstanding principal amount thereof determined in accordance with the
applicable Primary Secured Instrument, (b) with respect to banker’s acceptances,
letters of credit or letters of guarantee, if any, the aggregate undrawn,
unexpired face amount thereof plus the aggregate unreimbursed drawn amount
thereof and (c) with respect to hedging obligations, following a termination
event thereunder, the aggregate amount of the Company’s or such Subsidiary’s
termination liability thereunder.

“paid in full” or “payment in full” or “pay such amounts in full” shall mean,
with respect to any Secured Obligations (other than contingent indemnification
obligations for which no claim has been made), the payment in full (other than
as part of a Refinancing) in cash of the principal of, accrued (but unpaid)
interest (including Post-Petition Interest if applicable) and premium, if any on
all such Secured Obligations and, with respect to letters of credit outstanding
thereunder, delivery of cash collateral or backstop letters of credit in respect
thereof in compliance with the applicable Secured Instruments in each case,
after or concurrently with termination of all commitments thereunder and payment
in full of all fees payable at or prior to the time such principal and interest
are paid.

“Person” shall mean an individual, a corporation, a limited liability company, a
partnership (including without limitation, a joint venture), an unincorporated
association, a trust or any other entity or organization, including but not
limited to, a government or political subdivision or any agency or
instrumentality thereof.

“Post-Petition Interest” shall mean all interest (or entitlement to fees or
expenses or other charges) accruing or that would have accrued, whether as a
result of the classification of the Secured Obligations as one secured claim
with respect to the Collateral (and not separate classes) or otherwise, after
the commencement of any Insolvency Proceeding, irrespective of whether a claim
for post-filing or petition interest (or entitlement to fees or expenses or
other charges) is allowed in any such Insolvency Proceeding.

“Post-Petition Securities” shall mean any debt securities or other Indebtedness
received in full or partial satisfaction of any claim as part of any Insolvency
Proceeding.

“Prepayment Deposit Account” shall have the meaning assigned in the Effective
Date Credit Agreement.

“Prepayment Monies” shall have the meaning assigned in Section 3.1A.

“Primary Holder Representatives” means, collectively, the Credit Agreement
Representative and the Public Note Representative.

“Primary Secured Instruments” means, collectively, the Credit Agreement
Documents and the Public Note Documents.

 

8



--------------------------------------------------------------------------------

“Primary Secured Obligations” means, collectively, the Credit Agreement
Obligations and the Public Note Obligations.

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the UCC on the Effective Date.

“Public Note Class” shall mean, collectively (i) the Secured Parties that are
holders of outstanding Extensions of Credit and unfunded commitments under the
Public Note Documents and (ii) as appropriate, the Public Note Obligations.

“Public Note Documents” shall mean the Indenture, the Public Notes, the Trust
Security Documents, and any amendment, waiver, supplement or other modification
to any of the foregoing.

“Public Note Obligations” shall mean, collectively, the unpaid principal of and
interest on the Public Notes and all other obligations and liabilities of the
Company or any other Grantor (including, without limitation, interest accruing
at the then applicable rate provided in the Indenture after the maturity of the
Public Notes and Post-Petition Interest) to the Public Note Representative or
any holder of Public Notes, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, that arise under,
out of, or in connection with, the Public Note Documents, any letter of credit
thereunder or any other document made, delivered or given in connection with any
of the foregoing, in each case whether on account of principal, interest,
reimbursement obligations, guarantee obligations, fees, prepayment premiums,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Public Note Representative or any
holder of Public Notes that are required to be paid by the Company or any of the
other Grantors pursuant to the terms of any of the foregoing agreements).

“Public Note Representative” shall mean the Indenture Trustee.

“Public Notes” shall mean the notes issued under the Indenture.

“Qualifying Refinancing” shall mean any Refinancing of any Secured Obligations
that is not prohibited by the Primary Secured Instruments.

“Refinancing” shall mean, with respect to any Indebtedness, such Indebtedness
after giving effect to any refinancing, extension, renewal, defeasance,
amendment, restatement, modification, supplement, restructuring, replacement,
exchange, refunding or repayment thereof, or other Indebtedness (including under
any Post-Petition Securities received on account of such Indebtedness) issued as
part of any refinancing, extension, renewal, defeasance, amendment, restatement,
modification, supplement, restructuring, replacement, exchange, refunding or
repayment thereof, and the term “Refinance” has a correlative meaning.

“Refinancing Debt” shall mean, collectively, any Indebtedness or other financial
accommodations designated by the Company as “Refinancing Debt” pursuant to
Section 7.2.

 

9



--------------------------------------------------------------------------------

“Responsible Officer” shall mean, as to the Company, any President, any
Executive Vice President, any Senior Vice President, any Vice President, the
Chief Executive Officer or the Chief Financial Officer.

“Revolver Secured Debt” shall mean Debt permitted to be incurred under
Section 6.1(o) of the Indenture.

“Revolver Secured Debt Documents” shall mean the agreement governing any
Revolver Secured Debt, the Trust Security Documents, any promissory notes issued
under the agreement governing any Revolver Secured Debt, and any amendment,
waiver, supplement or other modification to any of the foregoing.

“Revolver Secured Obligations” shall mean, collectively, the unpaid principal of
and interest on the loans and all other obligations and liabilities of the
Company or any other Grantor, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, that
arise under, out of, or in connection with, any Revolver Secured Debt.

“Secured Hedge Providers” shall mean at any time of determination, the holders
of Hedging Obligations at such time.

“Secured Instruments” shall mean at any time (i) the Credit Agreement Documents,
(ii) the Public Note Documents, (iii) the Existing Hedging Agreements and
(iv) after the delivery of a Notice of Designation with respect to any Revolver
Secured Debt, the Revolver Secured Debt Documents.

“Secured Obligations” shall mean, collectively, (i) all Credit Agreement
Obligations, (ii) all Public Note Obligations, (iii) all Hedging Obligations
under the Existing Hedging Agreement, (iv) obligations owing to the Collateral
Trustee hereunder and under the other Trust Security Documents and (v) after the
delivery of a Notice of Designation with respect to any Revolver Secured Debt,
all Revolver Secured Obligations; provided, however, that to the extent any
payment with respect to the Secured Obligations (whether by or on behalf of any
Grantor, as proceeds of Collateral, enforcement of any right of set off or
otherwise) is declared to be fraudulent or preferential in any respect, set
aside or required to be paid to a debtor in possession, trustee, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall be deemed to be reinstated and outstanding as if such payment
had not occurred. For avoidance of doubt, no obligations under or in respect of
the Existing Credit Agreement, Existing Private Notes or the Existing Public
Notes shall constitute Secured Obligations.

“Secured Parties” shall mean the Collateral Trustee (in its capacity as the
holder of the Lien on the Collateral securing the Secured Obligations), each
Primary Holder Representative and each holder of Secured Obligations.

“Security Agreement” shall mean the Security Agreement, dated as of the
Effective Date, executed and delivered by the Company and each Subsidiary
Grantor in favor of the Collateral Trustee.

“Subsidiary Grantor” shall mean each Grantor other than the Company.

 

10



--------------------------------------------------------------------------------

“Trademark Security Agreements” shall mean the respective Grants of Security
Interest in Trademark Rights, dated as of the Effective Date, executed and
delivered by the Company and in favor of the Collateral Trustee.

“Trust Estate” shall have the meaning assigned in the Declaration of Trust at
the beginning of this Agreement.

“Trust Monies” shall have the meaning assigned in Section 3.1.

“Trust Security Documents” shall mean, collectively, this Agreement, the
Security Agreement, the Mortgages (if any), the Trademark Security Agreements,
the Deposit Account Control Agreements, the Securities Account Control
Agreements, the other documents listed on Annex I and all other security
documents hereafter delivered to the Collateral Trustee granting a Lien on any
property of any Person to secure the Secured Obligations.

“Trustee Fees” shall mean all fees, costs and expenses of and all outstanding
indemnity obligations to the Collateral Trustee of the types described or
otherwise specified in Sections 4.3, 4.4, 4.5 and 4.6 and in the other Trust
Security Documents.

“UCC” shall have the meaning assigned in the Security Agreement.

The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and section, section, exhibit, schedule
and annex references are to this Agreement unless, respectively, otherwise
specified. References to agreements defined in Section 1.1(b) shall, unless
otherwise specified, be deemed to refer to such agreements as amended,
supplemented, restated or otherwise modified from time to time.

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

The words “include”, “includes” and “including” shall be deemed to be followed
by “without limitation” whether or not they are in fact followed by such words
or words of like import.

ACCELERATION OF SECURED OBLIGATIONS

Notices of Acceleration.

Upon receipt by the Collateral Trustee of a Notice of Acceleration, the
Collateral Trustee shall promptly (but in any event not later than on the second
Business Day following the Business Day of the Collateral Trustee’s actual
receipt thereof) notify the Company, the Primary

 

11



--------------------------------------------------------------------------------

Holder Representatives and the Secured Hedge Providers of the receipt and
contents thereof. So long as such Notice of Acceleration is in effect, upon the
direction of the Directing Parties, as provided herein, the Collateral Trustee
shall exercise the rights and remedies provided in this Agreement and in the
other Trust Security Documents. The Collateral Trustee is not empowered to take
any Collateral Enforcement Action hereunder or under any other Trust Security
Document unless a Notice of Acceleration is in effect. The Collateral Trustee
and the Secured Parties agree, solely for their own benefit (and not for the
benefit of the Grantors), that the Collateral Trustee shall exercise all of its
powers, rights and remedies hereunder and under the Trust Security Documents
upon direction in writing from the Directing Parties directing such exercise.
For purposes of this Agreement, a Notice of Acceleration shall be considered to
be in effect as of the Notice Effective Time.

Notwithstanding anything in this Agreement to the contrary, a Notice of
Acceleration shall be deemed to be in effect as of the Notice Effective Time
whenever (x) an Event of Default under Section 7.1(e) of the Credit Agreement or
Section 7.1(e) of the Public Note Indenture (or the corresponding provision of
any agreement executed in connection with a Refinancing thereof) with respect to
the Company has occurred and is continuing and (y) the Collateral Trustee is
notified by either Primary Holder Representative that such Event of Default has
occurred. A Notice of Acceleration, once effective, shall remain in effect
unless and until it is cancelled as provided in Section 2.1(c).

Any Primary Holder Representative shall be entitled to cancel any Notice of
Acceleration delivered by such Primary Holder Representative by delivering a
written notice of cancellation thereof (a “Notice of Cancellation”) to the
Collateral Trustee either before or after the Collateral Trustee takes any
action to exercise any remedy with respect to the Collateral; provided, that
(x) if the Collateral Trustee has received a Notice of Cancellation and
thereupon no other Notices of Acceleration are then in effect, such notice shall
serve as direction from the Directing Parties to the Collateral Trustee, with
respect to any actions taken by the Collateral Trustee prior to receipt of such
Notice of Cancellation to exercise any remedy or remedies with respect to the
Collateral that can, in a commercially reasonable manner, be reversed, cancelled
or stopped, take commercially reasonable steps to reverse, cancel or stop such
actions, and (y) any action taken by the Collateral Trustee prior to receipt of
such Notice of Cancellation to exercise any remedy or remedies with respect to
the Collateral that cannot, in a commercially reasonable manner, be reversed,
cancelled or stopped, may be completed. The Collateral Trustee shall promptly
(but in any event not later than on the second Business Day following the
Business Day of the Collateral Trustee’s actual receipt thereof) notify the
Company, the Primary Holder Representatives and the Secured Hedge Providers as
to the receipt and contents of any such Notice of Cancellation. Subject to any
Applicable Law, the Collateral Trustee shall not be liable to any Person for any
losses, damages or expenses arising out of or related to actions taken at the
direction of the Directing Parties after the issuance of a Notice of
Cancellation. For purposes of this Agreement, a Notice of Cancellation shall be
considered to be in effect as of the Notice Effective Time.

General Authority of the Collateral Trustee over the Collateral. Each Grantor
hereby irrevocably constitutes and appoints the Collateral Trustee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in its or his own name at
any time when a Notice of Acceleration is in effect (and at any time in
connection with the creation and perfection of security interests in the
Collateral), from time to time in the Collateral Trustee’s discretion, subject
to Section 2.1, to take any and all appropriate

 

12



--------------------------------------------------------------------------------

action and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Agreement and the other
Trust Security Documents and accomplish the purposes hereof and thereof and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Trustee, subject to Section 2.1, the power and right on behalf of
such Grantor, without notice to or further assent by any Grantor to take any
Collateral Enforcement Actions permitted under the Trust Security Documents and
to do, at its option and at the expense and for the account of Grantors, all
acts and things which the Collateral Trustee deems necessary or appropriate to
protect or preserve the Collateral and to realize upon the Collateral in
accordance with the provisions of the Trust Security Documents. Notwithstanding
the foregoing, so long as no Notice of Acceleration is in effect, upon the
direction of the Directing Parties, as provided herein, the Collateral Trustee
shall take such actions as are permitted by this Agreement or the other Trust
Security Documents. Such actions may include, but are not limited to, taking
action to create and perfect the Liens granted pursuant to the Trust Security
Documents in accordance with the Primary Secured Instruments, this Agreement and
the other Trust Security Documents, releases of Liens on the Collateral in
accordance with this Agreement, receipt and delivery of information required to
be delivered pursuant to this Agreement and the other Trust Security Documents
and to accept deposits to and make withdrawals from the Collateral Account and
the Prepayment Deposit Account and to invest amounts therein in each case in
accordance with the terms of this Agreement and the other Trust Security
Documents.

Right to Initiate Judicial Proceedings. If a Notice of Acceleration is in
effect, the Collateral Trustee, upon the direction of the Directing Parties, as
provided herein, and otherwise subject to the provisions of Section 2.5(b) and
Section 5: (i) shall have the right and power to institute and maintain such
suits and proceedings as it may deem appropriate to protect and enforce the
rights vested in it by this Agreement and each other Trust Security Document and
(ii) may, either after entry, or without entry, proceed by suit or suits at law
or in equity to enforce such rights and to foreclose upon the Collateral and to
sell all or, from time to time, any of the Collateral under the judgment or
decree of a court of competent jurisdiction.

Right to Appoint a Receiver. If a Notice of Acceleration is in effect, upon the
filing of a bill in equity or other commencement of judicial proceedings to
enforce the rights of the Collateral Trustee under this Agreement or any other
Trust Security Document, the Collateral Trustee shall, upon the direction of the
Directing Parties, as provided herein, to the extent permitted by law, with
notice to the Company but without notice to any party claiming through the
Grantors, without regard to the solvency or insolvency at the time of any Person
then liable for the payment of any of the Secured Obligations, without regard to
the then value of the Trust Estate, and without requiring any bond from any
complainant in such proceedings, be entitled as a matter of right to the
appointment of a receiver or receivers (who may be the Collateral Trustee) of
the Trust Estate, or any part thereof, and of the rents, issues, tolls, profits,
royalties, revenues and other income thereof, pending such proceedings, with
such powers as the court making such appointment shall confer, and to the entry
of an order directing that the rents, issues, tolls, profits, royalties,
revenues and other income of the property constituting the whole or any part of
the Trust Estate be segregated, sequestered and impounded for the benefit of the
Collateral Trustee and the Secured Parties, and each Grantor irrevocably
consents to the appointments of such receiver or receivers and to the entry of
such order; provided that, notwithstanding the appointment of any receiver, the
Collateral Trustee shall be entitled to retain possession and control of all
cash and Cash Equivalents constituting Collateral held by or deposited with it
pursuant to this Agreement or any other Trust Security Document.

 

13



--------------------------------------------------------------------------------

Exercise of Powers; Instructions of the Directing Parties.

Upon the direction of the Directing Parties, as provided herein, all of the
powers, remedies and rights of the Collateral Trustee as set forth in this
Agreement may be exercised by the Collateral Trustee in respect of any Trust
Security Document as though set forth in full therein and all of the powers,
remedies and rights of the Collateral Trustee, each Primary Holder
Representative and the other Secured Parties as set forth in any Trust Security
Document may be exercised from time to time as herein and therein provided. In
the event of any conflict between the provisions of any other Trust Security
Document and the provisions hereof, the provisions of this Agreement shall
govern.

The Directing Parties shall at all times have the right, by one or more notices
in writing executed and delivered to the Collateral Trustee (or by telephonic
notice promptly confirmed in writing), to direct the time, method and place of
conducting any proceeding for any right or remedy available to the Collateral
Trustee, or of exercising any trust or power conferred on the Collateral
Trustee, or for the appointment of a receiver, or to direct the taking or the
refraining from taking of any action authorized by this Agreement or any other
Trust Security Document; provided that (i) such direction shall not conflict
with any Applicable Law or this Agreement or any other Trust Security Document,
(ii) the Collateral Trustee shall be reasonably indemnified as provided in
Section 5.4(d) and (iii) no Collateral Enforcement Action may be taken unless a
Notice of Acceleration is in effect. In the absence of such direction, the
Collateral Trustee shall have no duty to take or refrain from taking any action,
nor any liability for refraining from taking any action in the absence of such
direction.

Except as permitted in Section 8.6, no Primary Holder Representative or other
Secured Party, other than the Collateral Trustee, shall do (and no such Primary
Holder Representative or Secured Party (other than the Directing Parties) shall
direct the Collateral Trustee to do) any of the following without the consent of
the Directing Parties: (i) take any Collateral Enforcement Action or (ii) object
to, contest or take any other action that is reasonably likely to hinder (1) any
Collateral Enforcement Action initiated by the Collateral Trustee, (2) any
release of Collateral permitted under Section 6.12, whether or not done in
consultation with or with notice to such Secured Party, or (3) any decision by
the Directing Parties to forbear or refrain from bringing or pursuing any such
Collateral Enforcement Action or to effect any such release. In the event that
the Directing Parties consent to any such actions by a Primary Holder
Representative or other Secured Party, the Directing Parties shall
simultaneously provide written notice of such consent to the Collateral Trustee.

Remedies Not Exclusive.

No remedy conferred upon or reserved to the Collateral Trustee herein or in the
other Trust Security Documents is intended to be exclusive of any other remedy
or remedies, but every such remedy shall be cumulative and shall be in addition
to every other remedy conferred herein or in any other Trust Security Document
or now or hereafter existing at law or in equity or by statute.

No delay or omission by the Collateral Trustee to exercise any right, remedy or
power hereunder or under any other Trust Security Document shall impair any such
right, remedy or power or shall be construed to be a waiver thereof, and every
right, power and remedy given by this Agreement or any other Trust Security
Document to the Collateral Trustee may, subject to the terms hereof, be
exercised from time to time and as often as may be deemed expedient by the
Collateral Trustee.

 

14



--------------------------------------------------------------------------------

If the Collateral Trustee shall have proceeded to enforce any right, remedy or
power under this Agreement or any other Trust Security Document and the
proceeding for the enforcement thereof shall have been discontinued or abandoned
for any reason or shall have been determined adversely to the Collateral
Trustee, then the Grantors, the Collateral Trustee and the Secured Parties
shall, subject to any determination in such proceeding, severally and
respectively be restored to their former positions and rights hereunder or
thereunder with respect to the Trust Estate and in all other respects, and
thereafter all rights, remedies and powers of the Collateral Trustee shall
continue as though no such proceeding had been taken.

All rights of action and of asserting claims upon or under this Agreement and
the other Trust Security Documents may be enforced by the Collateral Trustee
without the possession of any Secured Instrument or instrument evidencing any
Secured Obligation or the production thereof at any trial or other proceeding
relative thereto, and any suit or proceeding instituted by the Collateral
Trustee shall be, subject to Section 5.10(d)(ii), brought in its name as
Collateral Trustee and any recovery of judgment shall be held as part of the
Trust Estate.

Waiver and Estoppel.

Each Grantor agrees, to the extent it may lawfully do so, that it will not at
any time in any manner whatsoever claim, or take the benefit or advantage of,
any appraisement, valuation, stay, extension, moratorium, turnover or redemption
law, or any law permitting it to direct the order in which the Collateral shall
be sold, now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance or enforcement of this Agreement or any other
Trust Security Document and hereby, to the fullest extent permitted by any
Applicable Law, waives all benefit or advantage of all such laws and covenants
that it will not hinder, delay or impede the execution of any power granted to
the Collateral Trustee in this Agreement or any other Trust Security Document
but will suffer and permit the execution of every such power as though no such
law were in force; provided that nothing contained in this Section 2.7(a) shall
be construed as a waiver of any rights of the Grantors under any applicable
Bankruptcy Law.

Each Grantor, to the extent it may lawfully do so, on behalf of itself and all
who may claim through or under it, including, without limitation, any and all
subsequent creditors, vendees, assignees and lienors, waives and releases all
rights to demand or to have any marshalling of the Collateral upon any sale,
whether made under any power of sale granted herein or in any other Trust
Security Document or pursuant to judicial proceedings or upon any foreclosure or
any enforcement of this Agreement or any other Trust Security Document and
consents and agrees that all the Collateral may at any such sale be offered and
sold as an entirety.

Each Grantor waives, to the extent permitted by applicable law, presentment,
demand, protest and any notice of any kind (except notices explicitly required
hereunder, under any Secured Instrument or under any other Trust Security
Document) in connection with this Agreement and the other Trust Security
Documents and any action taken by the Collateral Trustee with respect to the
Collateral.

 

15



--------------------------------------------------------------------------------

Limitation on Collateral Trustee’s Duty in Respect of Collateral. Beyond its
duties as to the custody of Collateral expressly provided herein or in any other
Trust Security Document and to account to the Secured Parties and the Grantors
for moneys and other property received by it hereunder or under any other Trust
Security Document, the Collateral Trustee shall to the extent not prohibited by
Applicable Law not have any duty to the Grantors or to the Secured Parties as to
any Collateral in its possession or control or in the possession or control of
any of its agents or nominees, or any income thereon or as to the preservation
of rights against prior parties or any other rights pertaining thereto.

Limitation by Law. All rights, remedies and powers provided in this Agreement or
any other Trust Security Document may be exercised only to the extent that the
exercise thereof does not violate any Applicable Law, and all the provisions
hereof are intended to be subject to all applicable mandatory Requirements of
Law which may be controlling and to be limited to the extent necessary so that
they will not render this Agreement invalid, unenforceable in whole or in part
or not entitled to be recorded, registered or filed under the provisions of any
applicable law.

Rights of Secured Parties under Secured Instruments. Notwithstanding any other
provision of this Agreement or any other Trust Security Document, the right of
each Secured Party to receive payment of the Secured Obligations held by such
Secured Party when due (whether at the stated maturity thereof, by acceleration
or otherwise) as expressed in the related Secured Instrument or other instrument
evidencing or agreement governing a Secured Obligation or to institute suit for
the enforcement of such payment on or after such due date or to exercise any
other remedy it may have as an unsecured creditor against the Grantors, and the
obligation of the Grantors to pay such Secured Obligations when due, shall not
be impaired or affected without the consent of such Secured Party given in the
manner prescribed by the Secured Instrument under which such Secured Obligation
is outstanding; provided, however, that in the event any Secured Party becomes a
judgment lien creditor or otherwise obtains any Lien as a result of its
enforcement of its rights as an unsecured creditor, such judgment lien and the
Collateral subject thereto shall be subject to all of the terms and conditions
of this Agreement and such Secured Party shall assign such Lien to the
Collateral Trustee for inclusion as Collateral or hold such Lien for the benefit
of the Secured Parties, in each case as directed by the Directing Parties.

Collateral Use Prior to Acceleration.

So long as no Notice of Acceleration shall be in effect, the Grantors shall have
the right: (i) to remain in possession and retain exclusive control of the
Collateral (except for such property which the Grantors are required to give
possession of or control over to the Collateral Trustee pursuant to the terms of
any Trust Security Document) with power freely and without let or hindrance on
the part of the Secured Parties (except as set forth in the Secured Instruments)
to operate, manage, develop, use and enjoy the Collateral, to receive the rents,
issues, tolls, profits, royalties, revenues and other income thereof, and
(ii) to sell or otherwise dispose of, free and clear of the Lien created by this
Agreement and the other Trust Security Documents, any Collateral if such sale or
other disposition is not prohibited by the Primary Secured Instruments or has
been expressly approved in accordance with the terms of the Secured Instruments.
The Collateral Trustee shall have no duty to monitor the exercise by the
Grantors of their rights under this Section 2.11(a).

 

16



--------------------------------------------------------------------------------

When a Notice of Acceleration is in effect, cash Proceeds (including Cash
Equivalents, checks and similar items) received by the Collateral Trustee in
connection with the sale or other disposition of, or collections on or of,
Collateral or otherwise received in respect of the Collateral shall be deposited
in the Collateral Account. Any such Proceeds (and other items) received by any
Grantor shall be held by such Grantor in trust for the Collateral Trustee, shall
be segregated from other funds of such Grantor and shall, forthwith upon receipt
by such Grantor, be turned over to the Collateral Trustee, in same form as
received by such Grantor (duly indorsed to the Collateral Trustee, if required)
for deposit in the Collateral Account. Notwithstanding anything to the contrary
in this Agreement, unless a Notice of Acceleration is in effect, the Company may
(subject to the first sentence of Section 3.4(a)) upon written request to the
Collateral Trustee, with a copy to the Credit Agreement Representative and the
Public Note Representative (accompanied by a written certification by the
Company that the Company has reasonably determined that it will have adequate
liquidity on a pro forma basis, after giving effect to the release to the
Company of the funds in the Collateral Account, to pay the next scheduled
principal installments of the Loans and the Public Notes), obtain the prompt
release to it or its order of funds in the Collateral Account (other than funds
necessary in order to make any overdue payment not made when due in respect of
the Credit Agreement Obligations and the Public Note Obligations or an unpaid
mandatory prepayment or redemption of the Credit Agreement Obligations or the
Public Note Obligations). Any written request and certification by the Company
pursuant to the preceding sentence shall be full authority for and direction to
the Collateral Trustee to make the requested release, and (subject to the first
sentence of Section 3.4(a)) the Collateral Trustee shall promptly do so. The
Collateral Trustee in so doing shall have no liability to any Person.

When a Notice of Acceleration is in effect, any proceeds of any issuance of debt
or equity securities or any issuance or incurrence of Debt, any insurance
Proceeds in respect of any Collateral, any Proceeds from the exercise of rights
of eminent domain or condemnation in respect of any Collateral, and any
liquidating dividends paid in respect of any Collateral received by any of the
Grantors shall be deposited in the Collateral Account to be held therein and
applied in accordance with Section 3 hereof. If for any reason any Grantor shall
receive or hold any securities or Debt proceeds, insurance Proceeds,
condemnation Proceeds or liquidating dividends that are required to be held by
the Collateral Trustee pursuant to the first sentence of this section, such
Grantor shall hold such proceeds or dividends in trust for the Collateral
Trustee and the Secured Parties and shall, as promptly as practicable, deliver
such proceeds or dividends to the Collateral Trustee to be held in accordance
with the provision of this section.

Remedies Generally. If a Notice of Acceleration is in effect, the Collateral
Trustee, on behalf of the Secured Parties, may, upon the direction of the
Directing Parties, as provided herein, exercise, in addition to all other rights
and remedies granted to the Collateral Trustee in the Trust Security Documents
and in any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights and remedies of a secured party under the UCC or
any other applicable law. Without limiting the generality of the foregoing, the
Collateral Trustee, without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice referred to
below or otherwise required by law) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived to the extent not prohibited by law), may, subject in all cases to the
right to request the direction of the Directing Parties as provided herein, in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith

 

17



--------------------------------------------------------------------------------

sell, lease, assign, give option or options to purchase, or otherwise dispose of
and deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Collateral Trustee or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. If a Notice of Acceleration is in effect, if so directed by the
Directing Parties, the Collateral Trustee shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to bid for or purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released to the extent not prohibited by Applicable
Law, and if both Primary Holder Representatives consent, make payment on account
thereof by using any claim then due and payable to the Secured Parties by such
Grantor as a credit against the purchase price (for the avoidance of doubt,
without having to obtain the consent thereto of any Secured Parties other than
the both Primary Holder Representatives), and the Collateral Trustee may, upon
compliance with the terms of sale, hold, retain and dispose of property
purchased in a manner provided above without further accounting to any Grantor
therefor. Each Grantor further agrees, when a Notice of Acceleration is in
effect, at the Collateral Trustee’s request, to assemble the Collateral and make
it available to the Collateral Trustee at places which the Collateral Trustee
shall reasonably select, whether at such Grantor’s premises or elsewhere. The
Collateral Trustee shall apply the proceeds of any action taken by it pursuant
to the Trust Security Documents in accordance with Section 3. To the extent
permitted by applicable law, each Grantor waives all claims, damages and demands
it may acquire against the Collateral Trustee or any Secured Party arising out
of the exercise by them of any rights hereunder. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.

Non-Cash Proceeds. Notwithstanding anything contained herein to the contrary, if
the Collateral Trustee shall acquire any Collateral through foreclosure or by a
conveyance in lieu of foreclosure or by retaining any of the Collateral in
satisfaction of all or part of the Secured Obligations or if any Proceeds or
other property received by the Collateral Trustee or any Secured Party to be
distributed and shared pursuant to this Agreement are in a form other than
immediately available funds, the Collateral Trustee shall not be required to
remit any share thereof under the terms hereof and the Secured Parties shall
only be entitled to their undivided interests therein as determined hereby. The
Secured Parties shall receive the applicable portions of any immediately
available funds consisting of Proceeds from such Collateral or proceeds of such
non-cash Proceeds or other property so acquired only if and when paid in
connection with the subsequent disposition thereof. While any Collateral or
other property to be shared pursuant to this Agreement is held by the Collateral
Trustee, the Collateral Trustee shall hold such Collateral or other property for
the benefit of the Secured Parties in accordance with their respective interests
therein and all matters relating to the management, operation, further
disposition or any other aspect of such Collateral or other property shall be
resolved by the agreement of the Directing Parties.

COLLATERAL ACCOUNT; DISTRIBUTIONS

The Collateral Account. On the Effective Date there shall be established and, at
all times thereafter until the trust created by this Agreement shall have
terminated, there shall be maintained in the name of the Company at such office
of U.S. Bank National Association as

 

18



--------------------------------------------------------------------------------

selected by the Collateral Trustee an account which is entitled the “ACAS
Collateral Account” (the “Collateral Account”). All direct or indirect Proceeds
of Collateral and all other moneys that are required by this Agreement or any
other Trust Security Document to be delivered to the Collateral Trustee while a
Notice of Acceleration is in effect or which are received by the Collateral
Trustee or any agent or nominee of the Collateral Trustee in respect of the
Collateral while a Notice of Acceleration is in effect, whether in connection
with the exercise of the remedies provided in this Agreement, any other Trust
Security Document or otherwise (collectively, the “Trust Monies”) shall be
deposited in the Collateral Account to be held by the Collateral Trustee as part
of the Trust Estate and applied in accordance with the terms of this Agreement.
For the avoidance of doubt, Trust Monies shall not include Prepayment Monies
deposited pursuant to (and as defined in) Section 3A of this Agreement. Subject
to Section 2.11(b), upon request of the Company at any time when no Notice of
Acceleration is in effect, the Collateral Trustee shall (subject to the first
sentence of Section 3.4(a)) cause all funds on deposit in the Collateral Account
to be paid over to the Grantors in accordance with their respective interests.

Control of Collateral Account. All right, title and interest in and to the
Collateral Account shall vest in the Collateral Trustee, and funds on deposit in
the Collateral Account shall constitute part of the Trust Estate. The Collateral
Account shall be subject to the exclusive dominion and control of the Collateral
Trustee. Without limitation of the preceding sentence, if a Notice of
Acceleration is in effect and subject to the rights and duties of the Collateral
Trustee in this Section 3, the Collateral Trustee will comply with instructions
originated by the Directing Parties or any Primary Holder Representative, as
applicable, as provided herein, directing disposition of the funds in the
Collateral Account without further consent by the Grantors. To the extent of its
right, title and interest therein, each Grantor hereby grants a security
interest in and lien on the Collateral Account, the Trust Monies, other items in
the Collateral Account and the proceeds thereof to the Collateral Trustee for
the benefit of the Secured Parties, as collateral security for such Grantor’s
Secured Obligations. The Grantors shall have no rights (including to make
withdrawals from or give instructions) with respect to the Collateral Account or
any funds contained therein except as otherwise expressly provided in Sections
2.11(b), 3.1 and 3.3 of this Agreement.

Investment of Funds Deposited in Collateral Account. The Collateral Trustee
shall, at the direction of the Directing Parties or, if no Notice of
Acceleration is in effect, the Company, invest and reinvest moneys on deposit in
the Collateral Account at any time in Cash Equivalents. All such investments and
the interest and income received thereon and the net proceeds realized on the
sale or redemption thereof shall be held in the Collateral Account as part of
the Trust Estate. Neither the Collateral Trustee nor any other Secured Party
shall be responsible for (i) determining whether investments are permitted
pursuant to the terms of this Section 3.3 or (ii) any diminution in funds
resulting from such investments or any liquidation prior to maturity. In the
absence of such directions, the Collateral Trustee shall have no obligation to
invest or reinvest moneys.

Application of Moneys.

The Collateral Trustee shall have the right (pursuant to Section 4.7) at any
time to apply moneys held by it in the Collateral Account to the payment of due
and unpaid Trustee Fees. The Collateral Trustee shall provide written notice to
the Company of any such applications of moneys.

 

19



--------------------------------------------------------------------------------

All moneys held by the Collateral Trustee in the Collateral Account while a
Notice of Acceleration is in effect shall, to the extent available for
distribution (it being understood that the Collateral Trustee may liquidate
investments prior to maturity in order to make a distribution pursuant to this
Section 3.4(b)) and unless otherwise directed by the Directing Parties, as
provided herein, be distributed (subject to the provisions of Sections 3.5 and
3.7) by the Collateral Trustee on each Distribution Date in the following order
of priority (with such distributions being made by the Collateral Trustee to the
respective Primary Holder Representatives for the Secured Parties entitled
thereto and the Secured Hedge Providers, as provided in Section 3.4(d), and each
such Primary Holder Representative shall be responsible for insuring that
amounts distributed to it are distributed to its Secured Parties in the order of
priority set forth below):

First: to the Collateral Trustee (and other trustees appointed pursuant to this
Agreement) for any unpaid Trustee Fees (including as provided in Section 5.3)
and then to any Secured Party that has theretofore advanced or paid any Trustee
Fees constituting administrative expenses allowable under Section 503(b) of the
Bankruptcy Code, an amount equal to the amount thereof so advanced or paid by
such Secured Party and for which such Secured Party has not been reimbursed
prior to such Distribution Date, and, if such moneys shall be insufficient to
pay such amounts in full, then ratably to such Secured Parties in proportion to
the amounts of such Trustee Fees advanced by the respective Secured Parties and
remaining unpaid on such Distribution Date;

Second: to any Secured Party which has theretofore advanced or paid any Trustee
Fees other than such administrative expenses, an amount equal to the amount
thereof so advanced or paid by such Secured Party and for which such Secured
Party has not been reimbursed prior to such Distribution Date, and, if such
moneys shall be insufficient to pay such amounts in full, then ratably to such
Secured Parties in proportion to the amounts of such Trustee Fees advanced by
the respective Secured Parties and remaining unpaid on such Distribution Date;

Third: to any Primary Holder Representative for any unpaid expenses payable to
such Person pursuant to the Secured Instruments and, if such moneys shall be
insufficient to pay such amounts in full, then ratably to such Persons in
proportion to the unpaid amounts thereof on such Distribution Date;

Fourth: to the holders of Secured Obligations in an amount equal to the unpaid
principal and unpaid interest on and premium and other charges, if any, and
reimbursement obligations (including, without limitation, the obligation to cash
collateralize undrawn letters of credit) with respect to the Secured
Obligations, outstanding termination amounts in respect of Hedging Obligations,
interest and fees thereon and all other amounts constituting Secured Obligations
(including but not limited to indemnities and payments for increased costs), in
each case to the extent the same are due and payable, as of such Distribution
Date, and, if such moneys shall be insufficient to pay such amounts in full,
then ratably to such holders in proportion to the unpaid amounts thereof on such
Distribution Date;

Fifth: all other amounts owed to Secured Parties in any capacity; and

 

20



--------------------------------------------------------------------------------

Sixth: any surplus then remaining shall be paid to the Grantors or their
successors or assigns or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

The term “unpaid” as used in clauses Third and Fourth of Section 3.4(b) with
respect to the relevant Grantor(s), refers to all amounts of Secured Obligations
outstanding as of a Distribution Date, whether or not such amounts are fixed or
contingent, and, in the case of an Insolvency Proceeding, with respect to any
Grantor, whether or not such amounts are allowed in such Insolvency Proceeding,
to the extent that prior distributions (whether actually distributed or set
aside pursuant to Section 3.5) have not been made in respect thereof.

The Collateral Trustee shall make all payments and distributions under this
Section 3.4 (i) on account of Credit Agreement Obligations to the Credit
Agreement Representative, pursuant to directions of the Credit Agreement
Representative, for re-distribution in accordance with the provisions of the
Credit Agreement; (ii) on account of any Public Note Obligations to the Public
Note Representative, pursuant to directions of the Public Note Representative,
for re-distribution in accordance with the provisions of the Public Note
Documents and (iii) on account of any Hedging Obligations to the applicable
Secured Hedge Providers, pursuant to directions provided by the Company and
determination of the Outstanding Amount of Hedging Obligations by the Company.

Amounts Held for Contingent Secured Obligations. In the event any Secured Party
shall be entitled to receive any distributions from the Collateral Account of
any moneys in respect of any unliquidated, unmatured or contingent portion of
the outstanding Secured Obligations, then the Collateral Trustee shall, at the
written request of the Directing Parties, deposit such moneys into a separate
subaccount of the Collateral Account and invest such moneys in obligations of
the kinds referred to in Section 3.3 maturing within three months after they are
acquired by the Collateral Trustee and shall hold all such amounts so
distributable, and all such investments and the net proceeds thereof, in trust
solely for such Secured Party and for no other purpose until (i) such Secured
Party shall have notified the Collateral Trustee that all or part of such
unliquidated, unmatured or contingent claim shall have become matured or fixed,
in which case the Collateral Trustee shall distribute from such investments and
the proceeds thereof an amount equal to such matured or fixed claim to such
Secured Party for application to the payment of such matured or fixed claim, and
shall promptly give notice thereof to the Company or (ii) all or part of such
unliquidated, unmatured or contingent claim shall have been extinguished,
whether as the result of an expiration without drawing of any letter of credit,
payment of amounts secured or covered by any letter of credit other than by
drawing thereunder, payment of amounts covered by any guarantee or otherwise, in
which case (x) such Secured Party shall, as soon as practicable thereafter,
notify the Company and the Collateral Trustee and (y) such investments, and the
proceeds thereof, shall be held in the Collateral Account in trust for all
Secured Parties pending application in accordance with the provisions of
Section 3.4.

Collateral Trustee’s Calculations. In making the determinations and allocations
required by Section 3.4, the Collateral Trustee shall be entitled to request
from a Primary Holder Representative in respect of the Class of Secured
Obligations for which such Primary Holder Representative acts and the Secured
Hedge Providers prior to making any payment and distribution provided for in
such Section 3.4 such information as may be required for such determinations and
allocations, and may conclusively rely upon information supplied by such

 

21



--------------------------------------------------------------------------------

Primary Holder Representatives, and the Collateral Trustee shall have no
liability to any of the Secured Parties for actions taken in reliance on such
information, provided that nothing in this sentence shall prevent any Grantor
from contesting any amounts claimed by any Secured Party in any information so
supplied. All distributions made by the Collateral Trustee pursuant to
Section 3.4 shall be (subject to Section 3.7 and to any decree of any court of
competent jurisdiction) final (absent manifest error), and the Collateral
Trustee shall have no duty to inquire as to the application by any Primary
Holder Representative in respect of any amounts distributed to such Primary
Holder Representative.

Pro Rata Sharing. If, through the operation of any Bankruptcy Law or otherwise,
the Collateral Trustee’s security interest hereunder and under the Trust
Security Documents is enforced with respect to some, but not all, of the Secured
Obligations then outstanding, the Collateral Trustee shall to the extent
permitted by Applicable Law, nonetheless apply the proceeds of the Collateral
for the benefit of the holders of all Secured Obligations in the proportions and
subject to the priorities specified herein and such Secured Obligations for
which the security interest is not enforced shall be considered Secured
Obligations hereunder for the purpose of Section 3.4; provided, however, that
nothing in this Section 3.7 shall be deemed to require the Collateral Trustee to
disregard or violate any court order binding upon it and in all cases the
Collateral Trustee may seek direction from the Directing Parties and a ruling
from the court having jurisdiction over the operation of such Bankruptcy Law or
other Applicable Law.

Collateral Account Information and Access. At such times as the Company or
Directing Parties may reasonably request in writing the Collateral Trustee shall
provide a full accounting of all funds then standing to the credit of the
Collateral Account. The Collateral Trustee also shall provide the necessary
information and passwords to enable the Company and the Primary Holder
Representatives to electronically access account statements and data for the
Collateral Account.

PREPAYMENT DEPOSIT ACCOUNT; DISTRIBUTIONS

The Prepayment Deposit Account. On the Effective Date there shall be established
and, at all times thereafter until the trusts created by this Agreement shall
have terminated, there shall be maintained in the name of the Company at such
office of U.S. Bank National Association as selected from time to time by the
Collateral Trustee an account which is entitled the “ACAS Prepayment Deposit
Account” (the “Prepayment Deposit Account”). All moneys which are required by
the Primary Secured Instruments to be delivered to the Collateral Trustee for
deposit in the Prepayment Deposit Account (the “Prepayment Monies”) shall be
deposited in the Prepayment Deposit Account to be held by the Collateral Trustee
as part of the Trust Estate and applied in accordance with Section 3.4A of this
Agreement. The Prepayment Deposit Account and amounts therein are for the
benefit of the Primary Secured Obligations and represent amounts held for
prepayments and redemption of the Primary Secured Obligations.

Control of Prepayment Deposit Account All right, title and interest in and to
the Prepayment Deposit Account shall vest in the Company, subject to the control
of the Collateral Trustee. All funds on deposit in the Prepayment Deposit
Account shall constitute part of the Trust Estate. The Prepayment Deposit
Account shall be subject to the exclusive dominion and control of the Collateral
Trustee. Without limitation of the preceding sentence, if a Notice of
Acceleration is in

 

22



--------------------------------------------------------------------------------

effect and subject to the rights and duties of the Collateral Trustee in this
Section 3A, the Collateral Trustee will comply with instructions originated by
the Directing Parties or any Primary Holder Representative, as applicable, as
provided herein, directing disposition of the funds in the Prepayment Deposit
Account without further consent by the Grantors. To the extent of its right,
title and interest therein, each Grantor hereby grants a security interest in
and lien on the Prepayment Deposit Account, the Prepayment Monies, other items
in the Prepayment Deposit Account and the proceeds thereof to the Collateral
Trustee for the benefit of the Secured Parties, as collateral security for such
Grantor’s Secured Obligations. The Grantors shall have no rights (including to
make withdrawals from or give instructions) with respect to the Prepayment
Deposit Account or any funds contained therein except as otherwise expressly
provided in Sections 3.3A and 3.4A of this Agreement.

Investment of Funds Deposited in Prepayment Deposit Account. The Collateral
Trustee shall, at the direction of the Directing Parties or, if no Notice of
Acceleration is in effect, the Company, invest and reinvest moneys on deposit in
the Prepayment Deposit Account at any time in Cash Equivalents. All such
investments and the interest and income received thereon and the net proceeds
realized on the sale or redemption thereof shall be held in the Prepayment
Deposit Account as part of the Trust Estate. Neither the Collateral Trustee nor
any other Secured Party shall be responsible for (i) determining whether
investments are permitted pursuant to the terms of this Section 3.3A or (ii) any
diminution in funds resulting from such investments or any liquidation prior to
maturity. In the absence of such directions, the Collateral Trustee shall have
no obligation to invest or reinvest moneys.

Application of Moneys.

Promptly following receipt by the Collateral Trustee of a written request from
the Company or the Directing Parties, the Company shall be permitted to instruct
that amounts from the Prepayment Deposit Account be distributed to (x) the
Credit Agreement Representative and the Public Note Representative in such
respective amounts as the Company or the Directing Parties, as applicable, shall
notify the Collateral Trustee for application in accordance with the Primary
Secured Instruments (and each of the Credit Agreement Representative and the
Public Note Representative shall be responsible for insuring that amounts
distributed to it are distributed to the respective holders of Primary Secured
Obligations as required by the Primary Secured Instruments) and (y) in the case
of any Prepayment Deposit Excess Amount, to the Company. At any time while a
Notice of Acceleration is not in effect, the Collateral Trustee shall take
direction under this Section 3.4A from the Company. At any time while a Notice
of Acceleration is in effect, the Collateral Trustee shall take direction only
from the Directing Parties and the Company shall not be entitled to request any
distribution from the Prepayment Deposit Account. The Secured Hedge Providers
shall not be entitled to make any withdrawal from, or be entitled to any amounts
in the Prepayment Deposit Account unless and until the Primary Secured
Obligations are paid in full.

Upon payment in full of the Primary Secured Obligations without the exercise of
remedies against the Collateral, all amounts in the Prepayment Deposit Account
shall be transferred by the Collateral Trustee to (i) if a Notice of
Acceleration is in effect, the Collateral Account for application as set forth
in Section 3 and (ii) if no Notice of Acceleration is in effect, the Company.

 

23



--------------------------------------------------------------------------------

Collateral Trustee’s Calculations. In making any distribution required by
Section 3.4A, the Collateral Trustee shall be entitled to request from the
Company or the Directing Parties prior to making any payment and distribution
provided for in such Section 3.4A such information as may be required for such
determinations and allocations, may conclusively rely upon information supplied
by the Company or the Directing Parties, as applicable, and the Collateral
Trustee shall have no liability to any of the Secured Parties for actions taken
in reliance on such information; provided that nothing in this Section 3.5A
shall prevent any Grantor from contesting any amounts claimed by any Secured
Party in any information so supplied. All distributions made by the Collateral
Trustee pursuant to Section 3.4A shall be (subject to Section 3.6A and to any
decree of any court of competent jurisdiction) final (absent manifest error),
and the Collateral Trustee shall have no duty to inquire as to the application
by any Primary Holder Representative in respect of any amounts distributed to
such Primary Holder Representative.

Pro Rata Sharing. If, through the operation of any Bankruptcy Law or otherwise,
the Collateral Trustee’s security interest in the Prepayment Deposit Account and
amounts therein is enforced with respect to some, but not all, of the Primary
Secured Obligations then outstanding, the Collateral Trustee shall nonetheless
apply the proceeds of the Collateral for the benefit of the holders of all
Primary Secured Obligations in the proportions and subject to the priorities
specified herein and such Primary Secured Obligations for which the security
interest is not enforced shall be considered Primary Secured Obligations
hereunder for the purpose of Section 3.4A; provided that nothing in this
Section 3.6A shall be deemed to require the Collateral Trustee to disregard or
violate any court order binding upon it and in all cases the Collateral Trustee
may seek direction from the Directing Parties and confirmation from the court
having jurisdiction over the operation of such Bankruptcy Law or other
Applicable Law.

Prepayment Deposit Account Information and Access. At such times as the Company
or Directing Parties may reasonably request in writing the Collateral Trustee
shall provide a full accounting of all funds then standing to the credit of the
Prepayment Deposit Account. The Collateral Trustee also shall provide the
necessary information and passwords to enable the Company and the Primary Holder
Representatives to electronically access account statements and data for the
Prepayment Deposit Account.

AGREEMENTS WITH COLLATERAL TRUSTEE

Delivery of Secured Instruments. On the Effective Date, the Grantors shall
deliver to the Collateral Trustee copies of each Secured Instrument certified as
such to the Collateral Trustee by a Responsible Officer of the Company, then in
effect, original counterparts of each Trust Security Document then in effect and
any opinions issued by counsel to the Grantors in connection with such Secured
Instruments, and, if not addressed in the above referenced opinion, an opinion
of counsel to Grantors as to the due authorization, execution, delivery and
enforceability of this Agreement as against the Grantors. The Grantors shall
deliver to the Collateral Trustee, promptly upon the execution thereof, a copy
of all amendments, modifications, supplements, waivers, consents or forbearances
with respect to any Secured Instrument entered into after the Effective Date.
Promptly upon the issuance of any Refinancing Debt or Revolver Secured Debt, the
Company shall deliver to the Collateral Trustee copies of the related Trust
Security Documents with respect to such Refinancing Debt or Revolver Secured
Debt. Promptly upon receipt thereof, the Collateral Trustee will deliver copies
of all such documents to the Primary Holder Representatives.

 

24



--------------------------------------------------------------------------------

Information as to Secured Parties and Primary Holder Representatives. Each of
the Company and the Primary Holder Representatives, as applicable, shall deliver
to the Collateral Trustee, not later than 30 days after the Effective Date, and
from time to time upon request of the Collateral Trustee or any other Primary
Holder Representative, a list setting forth as of the Effective Date in the case
of the initial list or as of a date not more than 30 days prior to the date of
such delivery in the case of any subsequent list, (i) in the case of the Credit
Agreement Representative, the aggregate Outstanding Amount of Credit Agreement
Obligations and the name and address of the Credit Agreement Representative,
(ii) in the case of the Public Note Representative, the aggregate Outstanding
Amount of Public Note Obligations and the name and address of the Public Note
Representative, (iii) in the case of the Company, the aggregate Outstanding
Amount of Hedging Obligations and the name and address of the Secured Hedge
Providers and (iv) the information necessary, in the judgment of the Directing
Parties, to confirm the Majority Secured Parties as of such date. In addition,
the applicable Primary Holder Representative will promptly notify the Company
and the Collateral Trustee of each change in the identity of the Directing
Parties or any Primary Holder Representative. Each Primary Holder Representative
shall notify the Collateral Trustee of any changes of the officers of each
thereof authorized to give directions hereunder on behalf of such parties prior
to the date of any such changes. If the Collateral Trustee does not receive the
names of the officers of each Primary Holder Representative authorized to give
directions hereunder on behalf of such parties, the Collateral Trustee may rely
on any person purporting to be authorized to give directions hereunder on behalf
of such parties. If the Collateral Trustee is not informed of changes of the
officers of the any Primary Holder Representative authorized to give directions
hereunder on behalf of such parties, the Collateral Trustee may rely on the
information previously provided to the Collateral Trustee.

Compensation and Expenses. The Grantors agree to pay to the Collateral Trustee
(i) compensation (which shall not be limited by any Applicable Law in regard to
compensation of fiduciaries or of a trustee of an express trust) for its
services, including compensation for time spent, hereunder and under the other
Trust Security Documents and for administering the Trust Estate as shall have
been agreed to in a separate agreement(s) between the Company and the Collateral
Trustee and (ii) from time to time promptly following receipt of reasonably
detailed invoices therefor, all of the reasonable out-of-pocket fees, costs and
expenses of the Collateral Trustee (including, without limitation, the
reasonable fees and disbursements of its counsel, advisors and agents, selected
by it in good faith as it deems reasonably required) (A) arising in connection
with the preparation, negotiation, execution, delivery, modification, and
termination of this Agreement and each other Trust Security Document or the
enforcement of any of the provisions hereof or thereof, (B) incurred or required
to be advanced in connection with the administration of the Trust Estate, the
custody, use, operation of, preservation, sale or other disposition of
Collateral pursuant to any other Trust Security Document and the preservation,
protection, enforcement or defense of the Collateral Trustee’s and the Secured
Parties’ rights under this Agreement and the Trust Security Documents and in and
to the Collateral and the Trust Estate (including, but not limited to, any fees
and expenses incurred by the Collateral Trustee in any Insolvency Proceeding),
(C) incurred by the Collateral Trustee in connection with the removal of the
Collateral Trustee pursuant to Section 5.7(a) or (D) incurred in connection with
the execution of the directions provided by the Directing Parties. Such fees,
costs and expenses are

 

25



--------------------------------------------------------------------------------

intended to constitute expenses of administration under any Bankruptcy Law
relating to creditors’ rights generally (as may be required outside the United
States), but without limitation of the obligations of the Grantors to reimburse
the Secured Parties for counsel, advisors and other matters in connection with
the other Secured Instruments or the rights of the other Secured Parties to
retain counsel and other advisors). The obligations of the Grantors under this
Section 4.3 shall survive the termination of the other provisions of this
Agreement and the resignation or removal of the Collateral Trustee hereunder.

Stamp and Other Similar Taxes. The Grantors agree to indemnify and hold harmless
the Collateral Trustee, each Primary Holder Representative and each Secured
Party from any present or future claim for liability for any stamp or any other
similar tax, and any penalties or interest with respect thereto, which may be
assessed, levied or collected by any jurisdiction in connection with this
Agreement, any other Trust Security Document, the Trust Estate or any
Collateral. The obligations of the Grantors under this Section 4.4 shall survive
the termination of the other provisions of this Agreement and the resignation or
removal of the Collateral Trustee hereunder.

Filing Fees, Excise Taxes, Etc. The Grantors agree to pay or to reimburse the
Collateral Trustee, each Primary Holder Representative and each Secured Party
for any and all payments made by the Collateral Trustee in respect of all
search, filing, recording and registration fees, taxes, excise taxes and other
similar imposts which may be payable or determined to be payable in respect of
the execution and delivery of this Agreement and each Trust Security Document.
The obligations of the Grantors under this Section 4.5 shall survive the
termination of the other provisions of this Agreement and the resignation or
removal of the Collateral Trustee hereunder.

Indemnification. The Grantors agree to pay, indemnify, and hold the Collateral
Trustee (and its respective directors, officers, agents, attorneys and
employees) (together with the Persons specified in the penultimate sentence of
Section 5.3, each, an “Indemnified Party”) harmless from and against any and all
claims, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including, without limitation, the reasonable
fees and expenses of counsel, advisors and agents selected by it in good faith
as it deems reasonably required), but without limitation of the obligations of
the Grantors to reimburse the Collateral Trustee and the other Secured Parties
for counsel, advisors and other matters in connection with the other Secured
Instruments or the rights of the other Secured Parties to retain counsel and
other advisors) or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement and the other Trust Security Documents and any modifications or
termination thereof, unless, in each case, arising from the gross negligence or
willful misconduct of such Indemnified Party, including for taxes in any
jurisdiction in which the Collateral Trustee or other Indemnified Party is
subject to tax by reason of actions hereunder or under the Trust Security
Documents, unless such taxes are imposed on or measured by compensation paid to
the Collateral Trustee under Section 4.3. In any suit, proceeding or action
brought by the Collateral Trustee under or with respect to any contract,
agreement, interest or obligation constituting part of the Collateral for any
sum owing thereunder, or to enforce any provisions thereof, the Grantors will
save, indemnify and keep each Indemnified Party harmless from and against all
expense, loss or damage suffered by reason of any defense, setoff, counterclaim,
recoupment or reduction of liability whatsoever of any Grantor thereunder,
arising out of a breach by such Grantor of any obligation thereunder or arising
out of any other

 

26



--------------------------------------------------------------------------------

agreement, indebtedness or liability at any time owing to or in favor of such
Grantor or its successors from any Grantor, and all such obligations of the
Grantors shall be and remain enforceable against and only against the Grantors
and shall not be enforceable against the Collateral Trustee; provided that the
Grantors shall not have any obligation hereunder to any Indemnified Party with
respect to any liability arising from the gross negligence or willful misconduct
of any Indemnified Party as determined by a final, non-appealable judgment of a
court of competent jurisdiction. The agreements in this Section 4.6 shall
survive the termination of the other provisions of this Agreement and the
resignation or removal of the Collateral Trustee hereunder.

Collateral Trustee’s Lien; Set Off Rights. Notwithstanding anything to the
contrary in this Agreement, as security for the payment of Trustee Fees (i) the
security interest and pledge granted to the Collateral Trustee hereunder and
under the other Trust Security Documents shall have priority ahead of all other
Secured Obligations secured by such Collateral and (ii) the Collateral Trustee
shall have the right to use and apply any of the funds held by the Collateral
Trustee in the Collateral Account to cover such Trustee Fees.

Further Assurances. At any time and from time to time, upon the written request
of the Collateral Trustee or the Directing Party, and at the expense of the
Grantors, each Grantor will promptly execute and deliver any and all such
further instruments and documents and take such further action as is necessary
or reasonably requested by the Collateral Trustee or the Directing Parties
further to perfect, or to protect the perfection of, the liens and security
interests granted under the Trust Security Documents, including, without
limitation, the filing of any financing or continuation statements under the
UCC; provided, however, that notwithstanding anything to the contrary contained
herein or in any other Trust Security Document, no Grantor shall be required to
perfect the security interests granted by it in any Collateral by any means
other than by (a) in the case of real estate Collateral, execution, delivery and
recordation of a Mortgage, (b) filings pursuant to the UCC of the relevant
State(s), (c) the delivery of control agreements with respect to deposit
accounts and securities accounts, (d) filings with respect to intellectual
property Collateral and (e) such additional actions as may be required pursuant
to any Secured Instrument or Trust Security Document. With respect to third
party liability insurance maintained by the Grantor pursuant to the Trust
Security Documents or any Secured Instrument, the Grantors shall cause the
Collateral Trustee to be named as an additional insured. Notwithstanding the
foregoing, in no event shall the Collateral Trustee have any obligation to
monitor the perfection or continuation of perfection or the sufficiency or
validity of any security interest in or related to the Collateral.

THE COLLATERAL TRUSTEE

Acceptance of Collateral Trust. The Collateral Trustee, for itself and its
successors, hereby accepts and agrees to hold the Trust Estate created by this
Agreement in trust upon the terms and conditions hereof; provided; however that,
for the avoidance of doubt, and notwithstanding its agreement to hold the Trust
Estate in trust: (i) the Collateral Trustee shall not have or be construed to
have any fiduciary duties to the Grantors or the Secured Parties under
Applicable Law or otherwise, (ii) except as provided in Applicable Law, the
Collateral Trustee will have no responsibilities or obligations other than those
expressly agreed to by the Collateral Trustee herein and in the Trust Security
Documents and will not otherwise be bound by, or be held obligated by, the
provisions of the Secured Instruments and (iii) the enumerated powers in Sec.
11-1.1(b) of the NY Estates, Powers and Trusts Law Section shall not apply to
the Collateral Trustee, except as otherwise expressly provided in this
Agreement.

 

27



--------------------------------------------------------------------------------

Exculpatory Provisions.

The Collateral Trustee shall not be responsible in any manner whatsoever for the
correctness of any recitals, statements, representations or warranties herein,
all of which are made solely by the Grantors. The Collateral Trustee makes no
representations as to the value or condition of the Trust Estate or any part
thereof, or as to the title of the Grantors thereto or as to the security
afforded by this Agreement or any other Trust Security Document, or as to the
validity, execution (except its execution), enforceability, legality or
sufficiency of this Agreement, the other Trust Security Documents or the Secured
Obligations, and the Collateral Trustee shall incur no liability or
responsibility in respect of any such matters.

The Collateral Trustee shall not be required to ascertain or inquire as to the
performance by the Grantors of any of the covenants or agreements contained
herein or in any other Trust Security Document or Secured Instrument. Whenever
it is necessary, or in the opinion of the Collateral Trustee advisable, for the
Collateral Trustee to ascertain the amount of Secured Obligations then held by
Secured Parties, the Collateral Trustee may rely on a certificate of a Primary
Holder Representative, in the case of the Secured Obligations for which such
Primary Holder Representative acts, and, if a Primary Holder Representative
shall not give such information to the Collateral Trustee, it shall not be
entitled to receive distributions hereunder (in which case distributions to
those Persons who have supplied such information to the Collateral Trustee shall
be calculated by the Collateral Trustee using, for those Persons who have not
supplied such information, the list then most recently delivered by the Company
pursuant to Section 4.2), and the amount so calculated to be distributed to any
Person who fails to give such information shall be held in trust for such Person
until such Person does supply such information to the Collateral Trustee,
whereupon on the Distribution Date following the date when such Person supplies
such information to the Collateral Trustee the amount distributable to such
Person shall be recalculated using such information and distributed to it. The
Collateral Trustee shall have no liability to any Secured Parties with respect
to any calculations made by the Collateral Trustee hereunder in the event any
Primary Holder Representative shall fail to deliver its certificate as required
herein. Nothing in this Section 5.2(b) shall prevent any Grantor from contesting
any amounts claimed by any Secured Party in any certificate so supplied.
Notwithstanding anything to the contrary set forth in this Section 5.2(b), so
long as no Notice of Acceleration is in effect, the Collateral Trustee may rely
conclusively on a certificate of a Responsible Officer with respect to the
matters set forth in the second sentence of this Section 5.2(b).

The Collateral Trustee shall be under no obligation or duty to take any action
under this Agreement or any other Trust Security Document if taking such action
(i) would subject the Collateral Trustee to a tax in any jurisdiction where it
is not then subject to a tax or (ii) would require the Collateral Trustee to
qualify to do business in any jurisdiction where it is not then so qualified.

The Collateral Trustee shall have the same rights with respect to any Secured
Obligation held by it as any other Secured Party and may exercise such rights as
though it were not the Collateral Trustee hereunder, and may accept deposits
from, lend money to, and generally engage in any kind of banking or trust
business with, any of the Grantors as if it were not the Collateral Trustee.

 

28



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement, the Collateral Trustee
shall not be liable for any action taken or omitted to be taken in its capacity
as Collateral Trustee under and in accordance with the terms of this Agreement
or the other Trust Security Documents or any Applicable Law except for its bad
faith, gross negligence or willful misconduct; provided that this provision
shall not limit any liability the Collateral Trustee may have in its capacity as
a Secured Party. The Grantors and the Secured Parties each agree that they shall
not assert any claim against the Collateral Trustee, on any theory of liability,
for lost profits or special, indirect or consequential damages or (to the
fullest extent a claim for punitive damages may lawfully be waived) any punitive
damages arising out of, in connection with, or as a result of, this Agreement or
any other Trust Security Document.

To the extent not prohibited by any Applicable Law, beyond the exercise of
reasonable care in the custody thereof, the Collateral Trustee shall have no
duty as to any Collateral in its possession or control or in the possession or
control of any agent or bailee or any income thereon or as to preservation of
rights against prior parties or any other rights pertaining thereto and, other
than the exercise of reasonable care, the Collateral Trustee shall not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any security interest in the
Collateral. The Collateral Trustee shall be deemed to have exercised reasonable
care in the custody of the Collateral in its possession if the Collateral is
accorded treatment substantially equal to that which it accords its own property
and to the extent not prohibited by any Applicable Law, shall not be liable or
responsible for any loss or diminution in the value of any of the Collateral, by
reason of the act or omission of any carrier, forwarding agency or other agent
or bailee selected by the Collateral Trustee in good faith.

The Collateral Trustee shall not be responsible for the existence, genuineness
or value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens on any of the Collateral, whether impaired by
operation of law or by reason of any action or omission to act on its part
hereunder, except to the extent such action or omission constitutes bad faith,
gross negligence or willful misconduct on the part of the Collateral Trustee,
for the validity or sufficiency of the Collateral or any agreement or assignment
contained therein, for the sufficiency of the form or substance of any Trust
Security Document, for the validity of the title of any Grantor to the
Collateral, for insuring the Collateral or for the payment of taxes, charges,
assessments or Liens upon the Collateral or otherwise as to the maintenance of
the Collateral.

In no event shall the Collateral Trustee be responsible or liable for any
failure or delay in the performance of its obligations hereunder arising out of
or caused by, directly or indirectly, forces beyond its control, including,
without limitation, strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Collateral Trustee shall use reasonable efforts which are consistent
with accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

 

29



--------------------------------------------------------------------------------

Although not responsible for the sufficiency of the form or substance of any
Trust Security Document or any other agreements or documents executed in
connection therewith, the Collateral Trustee will be entitled: (i) to require
that all agreements, certificates, opinions, instruments and other documents at
any time submitted to it, including the Trust Security Documents expressly
provided for in this Agreement, be delivered to it in a form and with
substantive provisions reasonably satisfactory to it, (ii) to assume in all
cases that the Trust Security Documents and all such other documents executed in
connection with the Trust Security Documents are in form and substance
satisfactory to the Primary Holder Representatives and (iii) to obtain
confirmation of such acceptance from the Primary Holder Representatives.

The Company and the applicable Directing Parties acknowledge that regulations of
the Comptroller of the Currency grant the Company and the applicable Directing
Parties the right to receive brokerage confirmations of security transactions as
they occur. The Company and the applicable Directing Parties specifically waive
receipt of such confirmations to the extent permitted by law and acknowledge
that they will receive periodic cash transactions statements, which will detail
all investment transactions made by the Collateral Trustee hereunder.

If there is any bona fide, good faith disagreement between the other parties to
this Agreement or any other Trust Security Document resulting in adverse claims
being made in connection with Collateral held by the Collateral Trustee, and the
terms of this Agreement or any of the other Trust Security Documents do not
unambiguously mandate the action the Collateral Trustee is to take or not to
take in connection therewith under the circumstances then existing, or the
Collateral Trustee is in doubt as to what action it is required to take or not
to take hereunder or under the other Trust Security Documents, the Collateral
Trustee shall be entitled to refrain from taking any action (and will incur no
liability for doing so) until directed otherwise in writing by a request signed
jointly by the Primary Holder Representatives or by order of a court of
competent jurisdiction.

The agreements of the Grantors and the Secured Parties under this Section 5.2
exculpating or otherwise protecting or authorizing the Collateral Trustee shall
survive the termination of the other provisions of this Agreement and the
resignation or removal of the Collateral Trustee hereunder.

Delegation of Duties. The Collateral Trustee may execute any of the trusts or
powers hereof and perform any duty hereunder either directly or by or through
agents or attorneys-in-fact, accountants, appraisers or other experts selected
by it. The Collateral Trustee shall be entitled to advice of counsel concerning
all matters pertaining to such trusts, powers and duties. The Collateral Trustee
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it without bad faith, gross negligence or willful
misconduct. Each such agent, attorney-in-fact, accountant, appraiser and expert
shall be entitled to the same benefits of this Agreement to which the Collateral
Trustee is entitled, including (i) as to standards of care and (ii) the right to
indemnification for itself and its directors, officers, agents, attorneys and
employees as if it were an Indemnified Party under Section 4.6. All fees,
expenses and indemnity obligations owed to such separate trustee or co-trustee
shall be entitled to share ratably with the Trustee Fees in the allocation of
payments described in Section 3.4(b).

 

30



--------------------------------------------------------------------------------

Reliance by Collateral Trustee.

Whenever in the administration of this Agreement or the other Trust Security
Documents the Collateral Trustee shall deem it necessary or desirable that a
factual matter be proved or established in connection with the Collateral
Trustee taking, suffering or omitting any action hereunder or thereunder, such
matter (unless other evidence in respect thereof is herein specifically
prescribed) may be deemed to be conclusively proved or established by a
certificate of a Responsible Officer delivered to the Collateral Trustee, and
such certificate shall be full warrant to the Collateral Trustee for any action
taken, suffered or omitted in reliance thereon, subject, however, to the
provisions of Section 5.5.

The Collateral Trustee may consult with counsel, and, to the extent not
prohibited by Applicable Law, any Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken or suffered by it
hereunder or under any Trust Security Document in accordance therewith. The
Collateral Trustee shall have the right at any time to seek instructions
concerning the administration of this Agreement and the other Trust Security
Documents from the Directing Parties, a certificate of a Responsible Officer or
any court of competent jurisdiction, as to any action that it may be requested
or required to take, or that it may propose to take, in the performance of any
of its obligations under this Agreement or any documents executed in connection
herewith.

The Collateral Trustee may rely, and shall be fully protected in acting, upon
any direction, instruction, resolution, statement, certificate, instrument,
opinion, report, notice, request, consent, order, bond or other paper or
document which it has no reason to believe (without having any obligation to
determine the authenticity or genuineness thereof) to be other than genuine and
to have been signed or presented by the proper party or parties or, in the case
of cables, telecopies and telexes, to have been sent by the proper party or
parties. In the absence of bad faith, gross negligence or willful misconduct,
the Collateral Trustee may conclusively rely, as to the truth of the statements
and the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Collateral Trustee and conforming to the requirements
of this Agreement.

The Collateral Trustee shall not be under any obligation to exercise any of the
rights or powers vested in the Collateral Trustee by this Agreement and the
other Trust Security Documents or to advance or expend funds in the performance
of its duties or the exercise of its rights, at the request or direction of the
Directing Parties pursuant to this Agreement or otherwise, unless the Collateral
Trustee shall have been provided such security or indemnity reasonably
satisfactory to the Collateral Trustee against the costs, expenses and
liabilities which may be incurred by the Collateral Trustee in compliance with
such request or direction, including such reasonable advances as may be
requested by the Collateral Trustee.

Upon any application or demand by any of the Grantors (except any such
application or demand which is expressly permitted to be made orally) to the
Collateral Trustee to take or permit any action under any of the provisions of
this Agreement or any other Trust Security Document, the Company shall furnish
to the Collateral Trustee a certificate of a Responsible Officer stating that
all conditions precedent, if any, provided for in this Agreement, in any other
relevant Trust Security Document or in the Secured Instruments relating to the
proposed action have been complied with, and in the case of any such application
or demand as to which the furnishing of any document is specifically required by
any provision of this Agreement or any other Trust Security Document relating to
such particular application or demand, such additional document shall also be
furnished.

 

31



--------------------------------------------------------------------------------

Any Opinion of Counsel may be based, insofar as it relates to factual matters,
upon a certificate of a Responsible Officer provided to such counsel in
connection with such opinion or representations made by a Responsible Officer in
a writing filed with the Collateral Trustee.

The Collateral Trustee may at any time solicit written confirmatory directions
from the Directing Parties, an Officers’ Certificate or an order of a court of
competent jurisdiction, as to any action that it may be directed by the
Directing Parties to take, or that it may propose to take in its sole
discretion, in the performance of any of its obligations under this Agreement or
the other Trust Security Documents.

No written direction given to the Collateral Trustee by the Directing Parties
that in the reasonable judgment of the Collateral Trustee imposes, purports to
impose or might reasonably be expected to impose upon the Collateral Trustee any
obligation or liability not set forth in or arising under this Agreement and the
other Trust Security Documents will be binding upon the Collateral Trustee
unless the Collateral Trustee elects, at its sole option, to accept such
direction.

To the extent not prohibited by Applicable Law, in no event shall the Collateral
Trustee have any obligation to inquire or investigate as to the correctness,
veracity, or content of any direction received from the Directing Parties. To
the extent not prohibited by Applicable Law, in no event shall the Collateral
Trustee have any liability in respect of any such direction received by it and
relied on with respect to any action or omission taken pursuant thereto.

The agreements of the Grantors and Secured Parties under this Section 5.4
exculpating or otherwise protecting or authorizing the Collateral Trustee shall
survive the termination of the other provisions of this Agreement and the
resignation or removal of the Collateral Trustee hereunder.

Limitations on Duties of Trustee.

The Collateral Trustee shall be obligated to perform such duties and only such
duties as are specifically set forth in this Agreement and the other Trust
Security Documents, and no implied covenants or obligations shall be read into
this Agreement or any other Trust Security Document against the Collateral
Trustee. If a Notice of Acceleration is in effect, the Collateral Trustee shall:
(i) upon the direction of the Directing Parties, as provided herein, but
otherwise subject to the provisions of Section 2.5(b), exercise the rights and
powers vested in the Collateral Trustee by this Agreement and the other Trust
Security Documents, (ii) not be liable with respect to any action taken, or
omitted to be taken, in accordance with such direction of the Directing Parties
unless such action or omission is performed in bad faith or with wilful
misconduct or gross negligence, and (iii) not be obligated to take any
Collateral Enforcement Action or exercise any powers, rights or remedies
hereunder except upon the receipt of such direction of the Directing Parties.

To the extent not prohibited by Applicable Law, the Collateral Trustee shall not
be under any obligation to take any action which is discretionary with the
Collateral Trustee under the provisions hereof or of any other Trust Security
Document, except upon the written direction of the Directing Parties at such
time in accordance with the terms hereof. The Collateral Trustee shall make
available for inspection and copying by each Primary Holder Representative each
certificate or other paper furnished to the Collateral Trustee by any of the
Grantors under or in respect of this Agreement or any of the Collateral.

 

32



--------------------------------------------------------------------------------

No provision of this Agreement or of any other Trust Security Document shall be
deemed to impose any duty or obligation on the Collateral Trustee to perform any
act or acts or exercise any right, power, duty or obligation conferred or
imposed on it, in any jurisdiction in which it shall be illegal.

Moneys to be Held in Trust. All moneys received by the Collateral Trustee under
or pursuant to any provision of this Agreement or any other Trust Security
Document (except Trustee Fees) shall be held in trust for the purposes for which
they were paid or are held.

Resignation and Removal of the Collateral Trustee.

The Collateral Trustee may at any time, upon 30 days’ prior written notice
(which prior notice may be waived by the Primary Holder Representatives) to the
Company and each Primary Holder Representative, resign and be discharged of the
responsibilities hereby created, such resignation to become effective upon
(i) the appointment of a successor Collateral Trustee by the Directing Parties,
(ii) the acceptance of such appointment by such successor Collateral Trustee and
(iii) the approval of such successor Collateral Trustee evidenced by one or more
instruments signed by the Directing Parties (which approval, in each case, shall
not be unreasonably withheld). If no successor Collateral Trustee shall be
appointed and shall have accepted such appointment within 60 days after the
Collateral Trustee gives the aforesaid notice of resignation, the Collateral
Trustee, or, if a Notice of Acceleration is in effect, the Directing Parties may
apply to any court of competent jurisdiction to appoint a successor Collateral
Trustee to act until such time, if any, as a successor Collateral Trustee shall
have been appointed as provided in this Section 5.7. Any successor so appointed
by such court shall immediately and without further act be superseded by any
successor Collateral Trustee appointed by the Directing Parties as provided in
Section 5.7(b). The Directing Parties may, at any time, upon giving 30 days’
prior written notice thereof to the Collateral Trustee, the Company and each
other Primary Holder Representative, remove the Collateral Trustee and appoint a
successor Collateral Trustee, such removal to be effective upon the acceptance
of such appointment by the successor. The Collateral Trustee shall be entitled
to Trustee Fees to the extent incurred or arising, or relating to events
occurring, before such resignation or removal.

If at any time the Collateral Trustee shall resign or be removed or otherwise
become incapable of acting, or if at any time a vacancy shall occur in the
office of the Collateral Trustee for any other cause, a successor Collateral
Trustee may be appointed by the Directing Parties with the consent of the
Company (not to be unreasonably withheld or delayed) if no Event of Default
exists and the Company has certified in writing to the Collateral Trustee that
no Event of Default exists. The powers, duties, authority and title of the
predecessor Collateral Trustee shall be terminated and cancelled without
procuring the resignation of such predecessor and without any other formality
(except as may be required by any Applicable Law) than appointment and
designation of a successor in writing duly delivered to the predecessor and the
Company. Such appointment and designation shall be full evidence of the right
and authority to make the same and of all the facts therein recited, and this
Agreement and the other Trust Security Documents shall vest in such successor,
without any further act, deed or conveyance, all the estates, properties,
rights, powers, trusts, duties, authority and title of its predecessor; but such
predecessor shall,

 

33



--------------------------------------------------------------------------------

nevertheless, on the written request of the Directing Parties, the Company, or
the successor, execute and deliver an instrument transferring to such successor
all the estates, properties, rights, powers, trusts, duties, authority and title
of such predecessor hereunder and under the other Trust Security Documents and
shall deliver all Collateral held by it or its agents to such successor. Should
any deed, conveyance or other instrument in writing from any Grantor be
reasonably required by any successor Collateral Trustee for more fully and
certainly vesting in such successor the estates, properties, rights, powers,
trusts, duties, authority and title vested or intended to be vested in the
predecessor Collateral Trustee, any and all such deeds, conveyances and other
instruments in writing shall, on request of such successor, be executed,
acknowledged and delivered by such Grantor. If such Grantor shall not have
executed and delivered any such deed, conveyance or other instrument within 10
days after it received a written request from the successor Collateral Trustee
to do so, or if a Notice of Acceleration is in effect, the predecessor
Collateral Trustee may execute the same on behalf of such Grantor. Such Grantor
hereby appoints any predecessor Collateral Trustee as its agent and attorney to
act for it as provided in the next preceding sentence.

Status of Successor Collateral Trustee. Every successor Collateral Trustee
appointed pursuant to Section 5.7 shall be a bank or trust company in good
standing and having power to act as Collateral Trustee hereunder, incorporated
under the laws of the United States of America or any State thereof or the
District of Columbia and having its principal corporate trust office within the
48 contiguous States and shall also have capital, surplus and undivided profits
of not less than $500,000,000, if there be such an institution with such
capital, surplus and undivided profits willing, qualified and generally
recognized as capable of undertaking duties and obligations of the type imposed
upon the Collateral Trustee hereunder and that is able to accept the trust
hereunder upon reasonable or customary terms.

Merger of the Collateral Trustee. Any Person into which the Collateral Trustee
may be merged, or with which it may be consolidated, or any Person resulting
from any merger or consolidation to which the Collateral Trustee shall be a
party, shall be Collateral Trustee under this Agreement and the other Trust
Security Documents without the execution or filing of any paper or any further
act on the part of the parties hereto.

Co-Collateral Trustee; Separate Collateral Trustee.

If at any time or times it shall be necessary or prudent in order to conform to
any law of any jurisdiction in which any of the Collateral shall be located, or
to avoid any violation of law or imposition on the Collateral Trustee of taxes
by such jurisdiction not otherwise imposed on the Collateral Trustee, or the
Collateral Trustee shall be advised by counsel, satisfactory to it, that it is
necessary or prudent in the interest of the Secured Parties, or the Directing
Parties shall in writing so request the Collateral Trustee, or the Collateral
Trustee shall deem it desirable for its own protection in the performance of its
duties hereunder or under any other Trust Security Document, the Collateral
Trustee and each of the Grantors shall execute and deliver all instruments and
agreements necessary or proper to constitute another bank or trust company, or
one or more persons approved by the Collateral Trustee and, if no Default or
Event of Default exists and the Company has certified in writing to the
Collateral Trustee that no Event of Default exists, the Company (such approval
not to be unreasonably withheld or delayed), either to act as co-trustee or
co-trustees of all or any of the Collateral under this Agreement or under any of
the other Trust Security Documents, jointly with the Collateral Trustee
originally named herein or

 

34



--------------------------------------------------------------------------------

therein or any successor Collateral Trustee, or to act as separate trustee or
trustees of any of the Collateral. If any of the Grantors shall not have joined
in the execution of such instruments and agreements within 30 days after it
receives a written request from the Collateral Trustee to do so, or if a Notice
of Acceleration is in effect, the Collateral Trustee may act under the foregoing
provisions of this Section 5.10(a) without the concurrence of such Grantors and
execute and deliver such instruments and agreements on behalf of such Grantors.
Each of the Grantors hereby appoints the Collateral Trustee as its agent and
attorney to act for it under the foregoing provisions of this Section 5.10(a) in
either of such contingencies.

[Reserved]

[Reserved]

Every separate trustee and every co-trustee, other than any successor Collateral
Trustee appointed pursuant to Section 5.7, shall, to the extent permitted by
law, be appointed and act and be such, subject to the following provisions and
conditions:

all rights, powers, duties and obligations conferred upon the Collateral Trustee
in respect of the custody, control and management of moneys, papers or
securities shall be exercised solely by the Collateral Trustee or any agent
appointed by the Collateral Trustee;

all rights, powers, duties and obligations conferred or imposed upon the
Collateral Trustee hereunder and under the other relevant Trust Security
Document or Documents shall be conferred or imposed and exercised or performed
by the Collateral Trustee and such separate trustee or separate trustees or
co-trustee or co-trustees, jointly, as shall be provided in the instrument
appointing such separate trustee or separate trustees or co-trustee or
co-trustees, except to the extent that under any law of any jurisdiction in
which any particular act or acts are to be performed the Collateral Trustee
shall be incompetent or unqualified to perform such act or acts, or unless the
performance of such act or acts would result in the imposition of any tax on the
Collateral Trustee which would not be imposed absent such joint act or acts, in
which event such rights, powers, duties and obligations shall be exercised and
performed by such separate trustee or separate trustees or co-trustee or
co-trustees;

no power given hereby or by the other relevant Trust Security Documents to, or
which it is provided herein or therein may be exercised by, any such co-trustee
or co-trustees or separate trustee or separate trustees shall be exercised
hereunder or thereunder by such co-trustee or co-trustees or separate trustee or
separate trustees except jointly with, or with the consent in writing of, the
Collateral Trustee, anything contained herein to the contrary notwithstanding;

no separate trustee or co-trustee hereunder shall be personally liable by reason
of any act or omission of any other trustee hereunder;

the Collateral Trustee, at any time by a written and executed instrument, may
accept the resignation of or remove any such separate trustee or co-trustee and,
with consent of Directing Parties (not to be unreasonably withheld) and with the
consent of the Company (not to be unreasonably withheld or delayed) if no Event
of Default exists and the Company has certified in writing to the Collateral
Trustee that no Event of Default

 

35



--------------------------------------------------------------------------------

exists may appoint a successor to such separate trustee or co-trustee, as the
case may be, anything contained herein to the contrary notwithstanding. If the
Company shall not have joined in the execution of any such instrument within 30
days after it receives a written request from the Collateral Trustee to do so,
or if a Notice of Acceleration is in effect, the Collateral Trustee with consent
of Directing Parties (not to be unreasonably withheld) shall have the power to
accept the resignation of or remove any such separate trustee or co-trustee and
to appoint a successor without the concurrence of the Company, the Company
hereby appointing the Collateral Trustee its agent and attorney to act for it in
such connection in such contingency. If the Collateral Trustee shall have
appointed a separate trustee or separate trustees or co-trustee or co-trustees
as above provided, the Collateral Trustee may at any time, by an instrument in
writing, accept the resignation of or remove any such separate trustee or
co-trustee and the successor to any such separate trustee or co-trustee shall be
appointed by the Collateral Trustee with consent of Directing Parties (not to be
unreasonably withheld);

such separate trustee or co-trustee shall act as bailee and agent for and on
behalf of the Collateral Trustee in order to perfect any Liens on the
Collateral; and

all fees, expenses and indemnity obligations owed to such separate trustee or
co-trustee shall be entitled to share ratably with the Trustee Fees in the
allocation of payments described in Section 3.4(b).

Each separate trustee and co-trustee shall and agrees to (i) hold all Collateral
in its possession (or which it controls or which is registered in its name) for
the benefit of and as agent for perfection of and bailee for the Collateral
Trustee and to perfect the security interest in and Liens on such Collateral
created by the Trust Security Documents to which it is a party, including to the
extent that possession or control is taken to perfect a Lien thereon under the
UCC (such bailment being intended, among other things, to satisfy the
requirements of Section 8-301, 9-106 and 9-313 of the UCC), and (ii) comply with
instructions and entitlement orders originated by the Collateral Trustee with
respect to the Collateral without further consent by the Company or any other
Grantors, and the Collateral Trustee agrees not to deliver any such instructions
and orders unless instructed to do so by the Directing Parties.

Treatment of Payee or Indorsee by Collateral Trustee; Representatives of Secured
Parties. The Collateral Trustee may treat the registered holder or, if none, the
payee or indorsee of any promissory note or debenture evidencing a Secured
Obligation as the absolute owner thereof for all purposes and shall not be
affected by any notice to the contrary, whether such promissory note or
debenture shall be past due or not.

MISCELLANEOUS

Notices. Unless otherwise specified herein, all notices, requests, demands or
other communications given to any of the Grantors, the Collateral Trustee, the
Directing Parties and any Primary Holder Representative shall be given in
writing or by electronic transmission and shall be deemed to have been duly
given when personally delivered or when duly deposited in the mails, registered
or certified mail postage prepaid, or when transmitted by electronic
transmission, to an electronic mail address or by other means of electronic

 

36



--------------------------------------------------------------------------------

delivery (and, in the case of electronic delivery, followed by telephonic or
electronic notice of receipt) addressed (i) if to any Grantor or the Collateral
Trustee, to such party at its address specified on the signature pages hereof or
any other address which such party shall have specified as its address for the
purpose of communications hereunder, by notice given in accordance with this
Section 6.1 to the party sending such communication or (ii) if to any Primary
Holder Representative, to it at its address specified from time to time in the
list provided by the Company to the Collateral Trustee pursuant to Section 4.2;
provided that any notice, request or demand to the Collateral Trustee shall not
be effective until received by the Collateral Trustee in writing or by facsimile
transmission in the corporate trust division at the office designated by it
pursuant to this Section 6.1 and that any notice, request, demand or other
communication to the Public Note Representative shall not be effective unless it
specifically references the Public Notes or the Indenture.

No Waivers. No failure on the part of the Collateral Trustee, any co-trustee,
any separate trustee, the Directing Parties, any Primary Holder Representative
or any Secured Party to exercise, no course of dealing with respect to, and no
delay in exercising, any right, power or privilege under this Agreement or any
other Trust Security Document shall operate as a waiver thereof nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

1.1 Amendments, Supplements and Waivers.

(a) With the written consent of the Directing Parties, the Collateral Trustee
and the Grantors may, from time to time, enter into written agreements
supplemental hereto or to any other Trust Security Document for the purpose of
adding to, or waiving any provisions of, this Agreement or any other Trust
Security Document or changing in any manner the rights of the Collateral
Trustee, the Secured Parties or the Grantors hereunder or thereunder; provided
that no such supplemental agreement shall (i) amend, modify or waive any
provision of this Section 6.3 without the written consent of the Primary Holder
Representatives for each Class of Primary Secured Obligations then outstanding,
(ii) amend the definition of Directing Parties or any use of such defined term
in this Agreement, in each case without the consent of both Primary Holder
Representatives, (iii) reduce the percentages or change the numbers specified in
the definition of Majority Class Holders and Majority Secured Parties or amend,
modify or waive any provision of Section 3.4 or the definition of Secured
Obligations or otherwise change the relative rights of the Secured Parties under
this Agreement in respect of payments or Collateral without the written consent
of holders constituting the Majority Class Holders of each Class whose rights
would be adversely affected thereby, (iv) amend, modify or waive any provision
of Section 8 without the consent of each Primary Holder Representative with
respect to each Class of Primary Secured Obligations then outstanding, but only
if the relative rights of the holders of such Class would be adversely affected
thereby, (v) amend, modify or waive any provision of Section 3, 3A, 4 or 5 or
otherwise alter the duties, rights or obligations of the Collateral Trustee
hereunder or under the other Trust Security Documents without the written
consent of the Collateral Trustee or (vi) if no Notice of Acceleration is in
effect, amend, modify or waive any provision of Section 3A without the consent
of the Company (not to be unreasonably withheld or delayed). Any such
supplemental agreement shall be binding upon the Grantors, each Primary Holder
Representative, the Secured Parties and the Collateral Trustee and their
respective successors and assigns. No consent of the Grantors shall be required
for any amendment, waiver or supplement to this Agreement except for amendments,
waivers and supplements that would reasonably be expected to adversely impact
any of the Grantors.

 

37



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, solely with the consent of the Directing
Parties (and without the consent of any other Secured Party), the Collateral
Trustee and any of the Grantors, at any time and from time to time, may enter
into one or more agreements supplemental hereto or to any other Trust Security
Document, in form satisfactory to the Directing Parties and acceptable to
Collateral Trustee, (i) to add to the covenants of such Grantor for the benefit
of the Secured Parties or to surrender any right or power herein conferred upon
such Grantor or add to the rights or benefits of the Secured Parties; (ii) to
mortgage or pledge to the Collateral Trustee, or grant a security interest in
favor of the Collateral Trustee in, any property or assets as additional
security for the Secured Obligations or to preserve, perfect or establish any
liens on the Collateral to secure the Secured Obligations or the rights of the
Collateral Trustee with respect thereto; (iii) to conform to any Applicable Law
or to advice given by special or local counsel; (iv) to cure any ambiguity, to
correct or supplement any provision herein or in any other Trust Security
Document which may be defective or inconsistent with any other provision herein
or therein, or to make any other provision with respect to matters or questions
arising hereunder which shall not be inconsistent with any provision hereof;
provided that any such action contemplated by this clause (iv) shall not
adversely affect the interests of the Secured Parties; (v) to secure additional
Secured Obligations otherwise permitted to be secured by the Collateral pursuant
to the Secured Instruments; or (vi) to provide for the assumption of the
Company’s or any Grantor’s obligations under any Trust Security Document in the
case of a merger or consolidation or sale of all or substantially all of the
Company’s or such Grantor’s assets, as applicable.

(c) For purposes of voting under this Agreement, Secured Obligations registered
in the name of or beneficially owned by the Company or any Affiliated Entity of
the Company will be deemed not to be outstanding.

1.2 Holders of Hedging Obligations.

(a) The benefit of certain provisions of this Agreement and the other Trust
Security Documents relating to the Collateral or otherwise shall extend to and
be available in respect of the Hedging Obligations solely on the condition and
understanding, as among the Collateral Trustee and the Primary Holder
Representatives and all Secured Parties, that (i) the Secured Hedge Providers
shall be entitled to the benefit of the Trust Security Documents and the
Collateral to the extent expressly set forth in this Agreement and the other
Trust Security Documents and to such extent the Collateral Trustee shall hold,
and have the right and power to act with respect to, the Hedging Obligations and
the Collateral on behalf of and as agent for the Secured Hedge Providers, but
the Collateral Trustee shall have no fiduciary duty, duty of loyalty, duty of
care, duty of disclosure or other obligation whatsoever to any Secured Hedge
Provider, (ii) all matters, acts and omissions relating in any manner to the
Trust Security Documents, the Collateral, or the omission, creation, perfection,
priority, abandonment or release of any Lien, shall be governed solely by the
provisions of this Agreement and the other Trust Security Documents and no
separate Lien, right, power or remedy shall arise or exist in favor of any
Secured Party under any separate instrument or agreement or in respect of any
Hedging Obligation, (iii) each Secured Party shall be bound by all actions taken
or omitted, in accordance with the provisions of this Agreement and the other
Trust Security Documents, by the Collateral Trustee (at the direction of the
relevant Directing Parties, Secured Parties or Primary Holder Representatives),
which shall be entitled to act in accordance with the terms of this Agreement
without any duty or liability to any other Secured Party or as to any Hedging
Obligation and without regard to whether any Hedging Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes

 

38



--------------------------------------------------------------------------------

unsecured or is otherwise affected or put in jeopardy thereby, (iv) except as
provided in Sections 2.1(a) and 2.1(c), no Secured Hedge Provider and no other
Secured Party (except the Primary Holder Representatives to the extent set forth
in this Agreement) shall have any right to be notified of, or to direct, require
or be heard with respect to, any action taken or omitted in respect of the
Collateral or under this Agreement or the other Trust Security Documents and
(v) no holder of Hedging Obligations shall be entitled to any rights under this
Agreement and the other Trust Security Documents other than for such Hedging
Obligations to be secured by the Collateral to the extent set forth in this
Agreement and the other Trust Security Documents and for the application of
moneys held in the Collateral Account in accordance with Section 3.4. For the
avoidance of doubt, upon payment in full of the Primary Secured Obligations, the
Collateral Trustee shall not be required to recognize the rights of any holder
of Hedging Obligations other than those specified in clause (v) above unless and
until the holders of Hedging Obligations have executed and delivered to the
Collateral Trustee such joinder agreements in form and substance acceptable to
the Collateral Trustee pursuant to which such holders have become parties to
this Agreement and have agreed to the rights, obligations, exculpations
(including the right to act only upon direction from such holders or such
designated portion thereof) of the Collateral Trustee hereunder.

(b) Following payment in full of the Primary Secured Obligations, the Hedging
Obligations shall continue to be secured by the Collateral to the extent set
forth in this Agreement and the other Trust Security Documents and entitled to
the application of moneys held in the Collateral Account in accordance with
Section 3.4 if (i) either (A) a Notice of Acceleration is in effect at the time
of such payment in full or (B) remedies were exercised against the Collateral
and (ii) either (A) the holder of such Hedging Obligations has not received
notice of such Notice of Acceleration or (B) the Hedging Agreement under which
such Hedging Obligations arose has not been terminated.

Headings. The table of contents and the headings of sections have been included
herein and in the other Trust Security Documents for convenience only and should
not be considered in interpreting this Agreement or the other Trust Security
Documents.

Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

Successors and Assigns; Third Party Beneficiaries.

This Agreement shall be binding upon each of the parties hereto and their
respective successors and assigns and shall inure to the benefit of each of the
Indemnified Parties and their respective successors and assigns, and nothing
herein is intended or shall be construed to give any other Person any right,
remedy or claim under, to or in respect of this Agreement or any Collateral.

Each of the Indemnified Parties is a third-party beneficiary of this Agreement.

Currency Conversions. In calculating the amount of Secured Obligations or
Collateral proceeds for any purpose hereunder, including, without limitation,
voting or distribution purposes, the amount of any Secured Obligation or any
such proceeds which is denominated in a

 

39



--------------------------------------------------------------------------------

currency other than Dollars shall be converted by (i) the Administrative Agent
into Dollars pursuant to the procedures set forth in the Credit Agreement, in
connection with Secured Obligations under the Credit Agreement or (ii) the
Indenture Trustee into Dollars pursuant to the procedures set forth in the
Indenture, in connection with Secured Obligations under the Indenture.

Acknowledgements. Each Grantor hereby acknowledges that:

it has been advised by counsel in the negotiation, execution and delivery of
this Agreement, the other Trust Security Documents and the other Secured
Instruments to which it is a party;

neither the Collateral Trustee nor any Primary Holder Representative or other
Secured Party has any fiduciary relationship with or duty to any Grantor arising
out of or in connection with this Agreement, any of the other Trust Security
Documents and the other Secured Instruments, and the relationship between the
Grantors, on the one hand, and the Collateral Trustee and Secured Parties, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

no joint venture is created hereby or by the other Trust Security Documents or
Secured Instruments or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Grantors and the
Secured Parties.

Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York. To the extent
that either the Collateral Account or the Prepayment Deposit Account is deemed
or construed to be a “deposit account” under the UCC, the parties hereto agree
pursuant to §9-304 of the UCC that New York is the “jurisdiction” of U.S. Bank
National Association, in its capacity as Collateral Trustee hereunder, for
purposes of Article 9 of the New York Uniform Commercial Code.

Counterparts. This Agreement may be signed in any number of counterparts with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

Termination and Release.

Upon the termination of, and satisfaction in full of all of the obligations
under, a Class of Primary Secured Obligations (other than Contingent
Indemnification Obligations), the applicable Primary Holder Representative shall
promptly provide written notice to the Collateral Trustee stating that the
conditions for release of Collateral under the Primary Secured Instruments for
such Class have been satisfied. Upon the Collateral Trustee’s receipt of such
written notice from the Primary Holder Representative of a Class of Primary
Secured Obligations, the Secured Obligations under such Class shall no longer be
secured by the Collateral. Upon the Collateral Trustee’s (i) receipt of such
written notice from all Primary Holder Representatives and (ii) confirmation of
payment in full of all Trustee Fees, the security interests created by the Trust
Security Documents shall terminate forthwith and all right, title and interest
of the Collateral Trustee in and to the Collateral shall revert to the Grantors,
their successors and assigns.

Upon the termination of the Collateral Trustee’s security interest and the
release of the Collateral in accordance with Section 6.12(a), the Collateral
Trustee will promptly, at the Company’s written request and expense (and in any
event within 2 Business Days after receipt of

 

40



--------------------------------------------------------------------------------

such request), (i) execute and deliver to the Company such documents as the
Company shall reasonably request to evidence the termination of such security
interest or the release of the Collateral and (ii) deliver or cause to be
delivered to the Grantors all property of the Grantors then held by the
Collateral Trustee or any agent thereof.

So long as no Notice of Acceleration shall be in effect, upon the sale or other
Disposition of all the Capital Stock of a Grantor to any Person (other than the
Company or any other Loan Party) in a transaction permitted (or not prohibited,
as the case may be) by all the Primary Secured Instruments: (i) such Grantor and
each Subsidiary of such Grantor which is included in such sale or other
Disposition (such Grantor and each such Subsidiary being referred to herein as
“Included Grantors”) shall cease to be a Grantor hereunder or a party to any
Trust Security Document and shall be released automatically from its obligations
pursuant hereto and thereto, (ii) the security interests created by the Trust
Security Documents entered into by such Included Grantors in all right, title
and interest of such Included Grantors in the Collateral, and the security
interests created by the Trust Security Documents in the Capital Stock of such
Included Grantors, shall terminate automatically, in each case only with respect
to such Included Grantors and such Capital Stock (subject to any requirement
with respect to the retention of Proceeds of such sale or other Disposition
subject to this Agreement or any other Trust Security Document) and (iii) any
obligations of such Included Grantors shall, unless otherwise expressly notified
by the Company to the Collateral Trustee and the Directing Parties in writing,
automatically cease to be Secured Obligations. Upon any such termination and
receipt by the Collateral Trustee of a certificate from the Company or the
relevant Grantor stating that such sale or other Disposition is to a Person
other than the Company or any other Loan Party in a transaction permitted or not
prohibited, as the case may be, by the Primary Secured Instruments, the
Collateral Trustee will promptly, at the Company’s request and expense (and in
any event within 2 Business Days after receipt of such request), (x) execute and
deliver to the Company and such Included Grantors (and the Grantor that pledged
such Capital Stock under the Trust Security Documents) such documents as the
Company shall reasonably request to evidence the termination of such security
interest or the release of such Collateral, (y) deliver or cause to be delivered
to such Included Grantors all property of such Included Grantors then held by
the Collateral Trustee or any agent thereof and (z) deliver such Capital Stock
to the Grantor that pledged such Capital Stock under the Trust Security
Documents. A copy of any certificate by a Grantor to the Collateral Trustee
under this Section 6.12(c) shall be sent simultaneously to the Directing
Parties. The Company and the Grantors hereby agree to hold in escrow any
Collateral delivered to the Company or the Grantors, as applicable, by the
Collateral Trustee pursuant to this Section 6.12(c).

Upon receipt by the Collateral Trustee of written notices from each Primary
Holder Representative directing the Collateral Trustee to cause the Liens on a
portion or all of the Collateral identified in such notice to be released and
discharged, the security interests created by the Trust Security Documents in
such Collateral shall terminate forthwith and all right, title and interest of
the Collateral Trustee in and to such Collateral shall revert to the Grantors,
their successors and assigns.

So long as no Notice of Acceleration shall be in effect, upon receipt by the
Collateral Trustee of written certification from the Company (and in any event
within 2 Business Days after receipt of such request) that physical possession
of any Grantor’s property then held by the Collateral Trustee or any agent
thereof or any separate trustee or co-trustee (including any promissory notes
and related transfer documents, if any, constituting part of any Collateral) is

 

41



--------------------------------------------------------------------------------

necessary or customary to enforce (or would otherwise facilitate enforcement of)
such Grantor’s remedies (or actions in lieu of the exercise of enforcement)
against counterparties, or for the purpose of correction of defects, if any,
under or in relation to any Collateral, or for the purpose of exchanging stock
certificates or instruments for other stock certificates or instruments in a
transaction not constituting a sale or disposition, the Collateral Trustee shall
(i) cause to be delivered in escrow such property to such Grantor, the Company
or its agents pending any enforcement action, exercise of rights or other
customary actions in lieu of enforcement or for the purpose of correction of
defects, if any, or loan (or other asset) administration and servicing, in each
case in respect of any such promissory notes and related Collateral, and
(ii) execute and deliver such documents (in form and substance reasonably
satisfactory to the Collateral Trustee and the Company), and take such other
actions in connection with such escrowed release as such Grantor or the Company
may reasonably request in writing; it being understood that the delivery of any
such property shall not constitute a release of the Collateral and any Proceeds
received by such Grantor upon any such enforcement shall be subject to this
Agreement and the other Trust Security Documents. A copy of any certificate by a
Grantor or the Company to the Collateral Trustee under this Section 6.12(e)
shall be sent simultaneously to the Directing Parties. The Company and the
Grantors hereby agree to hold in escrow any Collateral delivered to the Company
or the Grantors, as applicable, by the Collateral Trustee pursuant to this
Section 6.12(e).

So long as no Notice of Acceleration shall be in effect, upon the sale or other
Disposition of Collateral to a third party or other monetization (other than a
payment or prepayment), in each case, in a transaction in which such third party
is not a Loan Party (a “Third Party Sale”) and which transaction is permitted or
not prohibited by all the Primary Secured Instruments, the security interests
created by the Trust Security Documents in such Collateral (but not the Proceeds
thereof) shall terminate automatically, and the Company or applicable Grantor
shall promptly provide the Collateral Trustee with written certification that
such sale or other Disposition has occurred and is permitted or not prohibited
by all the Primary Secured Instruments. Upon receipt by the Collateral Trustee
of a notice from the Company or other Grantor that such Grantor has entered or
intends to enter into a binding contract for a Third Party Sale of Collateral,
the Collateral Trustee shall, promptly upon receipt of such notice (and in any
event within 2 Business Days after receipt of such notice), at such Grantor’s or
the Company’s expense, (i) execute and deliver within 5 Business Days prior to
the date of the contemplated closing under such Third Party Sale as notified by
the Company or such Grantor, such documents (in form and substance reasonably
satisfactory to the Collateral Trustee and the Grantors) as such Grantor or the
Company shall reasonably request to evidence the termination of the security
interest and Lien in, and release of, such Collateral upon completion of such
Third Party Sale (subject to any requirement with respect to retention of the
Proceeds of such Third Party Sale subject to this Agreement or any other Trust
Security Document) and (ii) deliver, or cause to be delivered within 5 Business
Days prior to the date of the contemplated closing under such Third Party Sale
as notified by the Company or such Grantor, for release only upon completion of
such Third Party Sale, to such Grantor or the Company all property (including
any promissory notes and related transfer documents), if any, constituting part
of such Collateral (and any related collateral) then held by the Collateral
Trustee or any agent thereof. A copy of any certificate by a Grantor or the
Company to the Collateral Trustee under this Section 6.12(f) shall be sent
simultaneously to the Directing Parties. The Company and the Grantors hereby
agree to hold in escrow at all times prior to the closing under the applicable
Third Party Sale any Collateral delivered to the Company or the Grantors, as
applicable, by the Collateral Trustee pursuant to this Section 6.12(f).

 

42



--------------------------------------------------------------------------------

Upon receipt by the Collateral Trustee of written certification from the Company
that such Grantor has received, or has received notice that it will receive, a
payment or prepayment in satisfaction or settlement in respect of any portion of
the Collateral, the Collateral Trustee shall promptly at the Company’s request
and expense (and in any event within 2 Business Days after receipt of such
request), and as long as no Notice of Acceleration is then in effect (i) execute
and deliver, for release only upon receipt by the applicable Grantor of such
payment or prepayment in satisfaction or settlement, such documents (in form and
substance reasonably satisfactory to the Collateral Trustee and the Grantors) as
the Company shall reasonably request to evidence termination of the security
interest and Lien in, and release of, such portion of Collateral (subject to any
requirement with respect to retention of the Proceeds of such payment or
prepayment under this Agreement or any other Trust Security Documents) and
(ii) deliver, or cause to be delivered, for release only upon receipt of such
payment or prepayment in satisfaction or settlement, to the Company all property
(including any promissory notes and related transfer documents), if any,
constituting part of such Collateral (and any related collateral) then held by
the Collateral Trustee or any agent thereof. A copy of any certificate by a
Grantor or the Company to the Collateral Trustee under this Section 6.12(g)
shall be sent simultaneously to the Directing Parties. The Company and the
Grantors hereby agree to hold in escrow any Collateral delivered to the Company
or the Grantors, as applicable, by the Collateral Trustee pursuant to this
Section 6.12(g).

(c) Notwithstanding anything to the contrary contained in any Trust Security
Document, the Lien granted under the Trust Security Documents shall not extend
to any Excluded Assets during the time that such assets constitute Excluded
Assets, but shall promptly attach thereto if at any time such assets no longer
constitute Excluded Assets.

This Agreement shall terminate when the security interests granted under each of
the other Trust Security Documents or otherwise in favor of the Secured Parties
have terminated and the Collateral has been released as provided in
Section 6.12(a) or (d); provided that the provisions of Sections 4.3, 4.4, 4.5,
4.6 and 4.7 as related to the reimbursement of expenses and costs of the
Collateral Trustee, the indemnities of the Collateral Trustee and priority Liens
of the Collateral Trustee and Sections 5.1, 5.2, 5.4 as related to exculpations
and limitations of the duties and obligations of the Collateral Trustee, shall
not be affected by any such termination.

Notwithstanding any release to the Company of amounts from the Collateral
Account pursuant to Section 2.11(b) or the release of any security interest or
lien pursuant to this Section 6.12, the Grantors and their assets will remain
subject to the terms of the Secured Instruments, and the released amounts and
other assets may not be applied except as permitted under the Secured
Instruments.

New Grantors. During the term of this Agreement, one or more additional
Subsidiaries may become a party to this Agreement by executing a joinder
agreement, substantially in the form of Exhibit B, whereupon such Subsidiary
shall become a Grantor for all purposes and to the same extent as if originally
a party hereto and shall be bound by this Agreement. Such Subsidiary shall
comply with the applicable requirements of each Secured Instrument to which it
is a party with respect to the creation and perfection of security interests in
the Collateral in which it has rights. All obligations of the Grantors under
this Agreement, including Grantors that become parties hereto after the
Effective Date, are joint and several.

 

43



--------------------------------------------------------------------------------

Inspection by Regulatory Agencies. The Collateral Trustee shall make available,
and shall cause each custodian and agent acting on its behalf in connection with
this Agreement to make available, all Collateral in such Person’s possession at
all times for inspection by the auditor of a Grantor or any regulatory agency
having jurisdiction over any Grantor to the extent required by such regulatory
agency in its discretion.

Confidentiality. The Collateral Trustee agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Law or by any subpoena or similar legal
process, (d) to any other Secured Party, (e) in connection with the exercise of
any remedies hereunder or under any other Secured Instrument or any action or
proceeding relating to this Agreement or any other Secured Instrument or the
enforcement of rights hereunder or thereunder, (f) with the consent of the
Company or (g) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Collateral Trustee or any of its Affiliates on a nonconfidential basis from
a source other than the Company.

For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Collateral Trustee on a nonconfidential
basis prior to disclosure by the Company or any of its Subsidiaries; provided
that, in the case of information received from the Company or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Submission to Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

submits for itself and its property in any legal action or proceeding relating
to this Agreement and the other Trust Security Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

to the extent permitted by applicable law, consents that any such action or
proceeding may be brought in such courts and waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same; and

 

44



--------------------------------------------------------------------------------

waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this section
any special, exemplary, punitive or consequential damages.

WAIVERS OF JURY TRIAL. THE COLLATERAL TRUSTEE AND EACH OF THE GRANTORS AND OTHER
SECURED PARTIES PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
OTHER TRUST SECURITY DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

Primary Holder Representatives’ Rights and Protections. With respect to any
action taken, permitted or required to be taken, or not taken by the Public Note
Representative or the Credit Agreement Representative under this Agreement,
whether as a Directing Party or otherwise, the conduct of the Public Note
Representative and the Credit Agreement Representative shall be governed by the
Indenture or the Credit Agreement, as applicable, and the Public Note
Representative and the Credit Agreement Representative shall have the same
rights and be entitled to the same protections and immunities as are set forth
in the Indenture or the Credit Agreement with respect to actions or inaction by
the Indenture Trustee and the Administrative Agent thereunder, as applicable.

SECTION 2.

DESIGNATION OF SECURED OBLIGATIONS

Designations of Secured Obligations. The Company may at any time and from time
to time designate additional obligations (whether outstanding on the date of
such designation or on a prospective “when issued basis”) as obligations that
are secured by the Collateral pursuant to this Agreement in accordance with this
Section 7 (it being understood that if such notice is prospective such
designation is contingent upon the issuance or incurrence of the related
obligations) if and only if such obligations (i) Refinance any or all of the
Credit Agreement Obligations and the Public Note Obligations in a Qualifying
Refinancing or (ii) are Revolver Secured Obligations. The Company shall furnish
each Notice of Designation to each Primary Holder Representative promptly after
delivering the same to the Collateral Trustee; provided that failure to deliver
such notice shall not affect the validity of any such designation. If each
Primary Holder Representative receives such notice and none of them notifies the
Company within 5 Business Days following the receipt thereof that it disagrees
with the certification described in clause (iii) of Section 7.2 when the
proceeds of such Refinancing Debt are applied to repay Credit Agreement
Obligations or Public Note Obligations, as applicable, the designation of such
additional obligations as Secured Obligations shall be binding upon the other
holders of Secured Obligations for purposes of this Agreement; provided, however
that nothing in this sentence shall constitute a waiver of any right or remedy
of any Primary Holder Representative or other holder of Secured Obligations may
have under any Secured Instrument with respect to the incurrence or designation
of such obligations.

Designation of Refinancing Debt and Revolver Secured Debt. Upon receipt by the
Collateral Trustee of a written certification from a Responsible Officer of the
Company, substantially in the form of Exhibit C (each a “Notice of Designation”)
(i) identifying the obligations it is designating as “Refinancing Debt” or
“Revolver Secured Debt”, as applicable, under this Agreement, (ii) identifying
the Primary Holder Representative with respect thereto,

 

45



--------------------------------------------------------------------------------

(iii) in the case of Refinancing Debt, designating whether such Refinancing Debt
will be classified as Credit Agreement Obligations or Public Note Obligations,
(iv) stating that the incurrence and designation of such Indebtedness or
financial accommodation as Refinancing Debt or Revolver Secured Debt hereunder
is permitted, or is not prohibited, as the case may be, by the Primary Secured
Instruments, and (v) in the case of Refinancing Debt, certifying that such
Refinancing is a Qualifying Refinancing, such Indebtedness or other financial
accommodation will become “Refinancing Debt” hereunder.

Termination of Designation. Once designated as secured pursuant to this
Section 7, the relevant Secured Obligations shall remain secured pursuant to
this Agreement until the first to occur of (i) the termination of this Agreement
in accordance with Section 6.12, (ii) the payment in full of such Secured
Obligations and (iii) the delivery to the Collateral Trustee of the written
consent of the relevant Primary Holder Representative or Secured Party to the
release of the security interest in the Collateral securing such Secured
Obligations.

PROVISIONS RELATING TO SECURED OBLIGATIONS

Each Secured Party shall be bound by the following terms:

Controlling Agreement. The Collateral Trustee shall be the secured party under
the Trust Security Documents and shall hold the Collateral for the benefit of
all the Secured Parties. The provisions contained herein concerning the
Collateral and Proceeds shall be controlling, notwithstanding the terms of any
agreement between any Secured Party and any Grantor under any other document or
instrument between such parties, whether or not any bankruptcy or other
insolvency proceeding shall at any time have been commenced with respect to any
Grantor.

Incorrect Distribution. If any Secured Party receives any Proceeds of Collateral
or any other Trust Monies or Prepayment Monies in an amount in excess of the
amount such Person is entitled to receive under the terms hereof, such Person
shall (a) hold such excess amount in trust for the benefit of the Collateral
Trustee until paid over to the Collateral Trustee and (b) shall promptly pay
such excess amount to the Collateral Trustee. The Collateral Trustee shall
promptly distribute the amount so received in accordance with the terms of
Section 3.4.

Return of Monies. If at any time payment, in whole or in part, of any Trust
Monies or Prepayment Monies distributed hereunder is rescinded or must otherwise
be restored or returned by the Collateral Trustee or by any Secured Party as a
preference, fraudulent conveyance or otherwise under any bankruptcy, insolvency
or similar law, then each Person receiving any portion of such Monies agrees,
upon demand, to return the portion of such Monies it has received to the Person
responsible for restoring or returning such Monies; provided that the Public
Note Representative and the Credit Agreement Representative shall not be
required to return any such Monies that have been distributed by the Public Note
Representative or the Credit Agreement Representative to the holders of the
Public Notes or the Lenders, as applicable, or to other third parties, or are
otherwise no longer in the possession of the Public Note Representative or the
Credit Agreement Representative in their capacity as Indenture Trustee or
Administrative Agent, as applicable.

 

46



--------------------------------------------------------------------------------

Parties Having Other Relationships. Each Secured Party acknowledges and agrees
that now and in the future the other Secured Parties or their respective
Affiliates may lend to the Company or any of its Subsidiary Entities on a basis
other than as covered by this Agreement or may accept deposits from, act as
trustee under indentures of, act as servicing bank, cash management bank or any
similar function under any credit relationship with, and generally engage in any
kind of business with the Company or any of its Subsidiaries, all as if such
Person were not a party to this Agreement. Except as set forth herein, each
Secured Party acknowledges that the other Secured Parties and their respective
Affiliates may exercise all contractual and legal rights and remedies which may
exist from time to time with respect to such other existing and future
relationships without any duty to account therefor to the other Secured Parties
except as necessary to establish compliance with the provisions of this
Agreement.

Waivers of Rights. Except as otherwise expressly set forth herein, so long as
any of the Secured Obligations remain unpaid, the Secured Parties hereby agree
to refrain from exercising any and all rights each may individually (i.e., other
than through the Collateral Trustee) now or hereafter have applicable to the
Collateral or to exercise any right pursuant to the Trust Security Documents or
the UCC as in effect in any applicable jurisdiction or under similar provisions
of the laws of any jurisdiction or under any bankruptcy or other insolvency laws
or otherwise dispose of or retain any of the Collateral. The Secured Parties
hereby agree not to take any action whatsoever to enforce any term or provision
of the Trust Security Documents or to enforce any right with respect to the
Collateral, in conflict with this Agreement or the terms and provisions of the
other Trust Security Documents.

Permitted Exercise of other Rights. Except as otherwise specifically provided in
this Section 8, each Secured Party shall have all the rights and remedies
available to it under the Secured Instruments which are not Trust Security
Documents to which they are a party upon the occurrence of a default or an event
of default, each as defined in the relevant Secured Instrument, or at any other
time, and without limiting the generality of the foregoing, each Secured Party
shall have the independent right, exercised in accordance with the applicable
Secured Instruments and applicable law, to do any of the following:

accelerate payment of the Secured Obligations owing to such Secured Party
pursuant to the Secured Instruments (other than this Agreement and the other
Trust Security Documents) to which such Secured Party is a party;

institute suit against any Grantor: (i) under the terms of the applicable
Secured Instruments (excluding this Agreement and the other Trust Security
Documents) for collection of the amounts owing thereunder or (ii) seeking an
injunction, restraining order or any other similar remedy;

seek the appointment of a receiver for any Grantor (but not any of the Trust
Estate);

file an involuntary petition under any bankruptcy or insolvency laws against any
Grantor or file a proof of claim in any Insolvency Proceeding;

during any Insolvency Proceeding of any Grantor, retain the right to vote; or

 

47



--------------------------------------------------------------------------------

take any other enforcement action with respect to any default or event of
default pursuant to and in accordance with the Secured Instruments (other than
this Agreement and the other Trust Security Documents) to which it is a party.

For the avoidance of doubt, after commencement of an Insolvency Proceeding, no
individual Secured Party shall have the right to consent or object to (i) a
proposed use, sale or lease of Collateral, (ii) any request for, or proposed
agreement regarding, the provision of adequate protection or (iii) any request
for, or proposed agreement regarding, the use of cash collateral (as defined in
the Bankruptcy Code), in each case, to which the Majority Secured Parties have
agreed. In the absence of agreement by both Primary Holder Representatives, the
rights of each individual Secured Party with respect to the matters described in
clauses (i) through (iii) of the immediately preceding sentence are reserved.

Secured Obligations Unconditional. All rights and interests of the Secured
Parties hereunder, and all agreements and obligations of the Secured Parties
(and, to the extent applicable, the Grantors) hereunder, shall remain in full
force and effect irrespective of:

any lack of validity or enforceability of any Secured Instrument;

any change in the time, place or manner of payment of, or in any other term of,
all or any portion of the Secured Obligations, or any amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of any Secured Instrument;

any exchange, release, voiding, avoidance or non-perfection of any Lien in any
Collateral or any other collateral, or any release, amendment, waiver or other
modification, whether by course of conduct or otherwise, or any Refinancing of
all or any portion of the Secured Obligations or any guarantee or guaranty
thereof;

the commencement or discharge of any Insolvency Proceeding; or

any other circumstances other than repayment of the outstanding Secured
Obligations that otherwise might constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or any Secured
Party in respect of this Agreement.

Equal Ranking. The Collateral Trustee and each of the Secured Parties hereby
agree that the Liens and security interest granted to the Collateral Trustee
under the Trust Security Documents shall be treated, as among the Secured
Parties, as being for the equal and ratable benefit of all the Secured Parties
(subject to the provisions of this Agreement (including, without limitation, the
priority of distributions set forth in Section 3.4 and Section 3.4A) and the
other Trust Security Documents), without preference, priority, prejudice or
distinction as to any Lien of any Secured Party over any other Secured Party.
Notwithstanding the date, time, method, manner or order of grant, attachment or
perfection of any Liens securing any of the Secured Obligations secured by the
Collateral and notwithstanding any provision of the UCC of any jurisdiction, or
any other applicable law or the Credit Agreement Documents or any defect or
deficiencies in the Liens securing the Secured Obligations or any other
circumstance whatsoever (but subject to Section 3.4 and Section 3.4A), each
member of the Credit Agreement Class and each member of the Public Note Class
shall have equal priority on a pari passu and a pro rata basis to all of the
Collateral and Proceeds thereof.

 

48



--------------------------------------------------------------------------------

No New Liens. The Secured Parties agree that (a) there shall be no Lien, and no
Grantor shall have any right to create any Lien, on any assets of any Grantor
securing any Secured Obligation if such assets are not subject to, and do not
become subject to, a Lien of equal priority securing all the Secured Obligations
on the same basis as set forth in Section 8.8 and (b) if any Secured Party shall
acquire or hold any Lien on any assets of any Grantor securing any Secured
Obligation which assets are not also subject to a Lien of the same priority
securing the other Secured Obligations, then such Secured Party will without the
need for any further consent of any other Secured Party, notwithstanding
anything to the contrary in any other Secured Instrument, either (i) assign such
Lien to the Collateral Trustee as security for the Secured Obligations or
(ii) hold such Lien for the benefit of the Secured Parties, as directed by the
Directing Parties. To the extent that the foregoing provisions are not complied
with for any reason, without limiting any other rights and remedies available to
the Secured Parties, the Secured Parties agree that any amounts received by or
distributed to any of them while a Notice of Acceleration is in effect pursuant
to or as a result of Liens granted in contravention of this Section 8.9 shall be
subject to Section 3.4.

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

AMERICAN CAPITAL, LTD.

By:  

/s/ Samuel A. Flax

Name:   Samuel A. Flax Title:   Executive Vice President, General Counsel and
Secretary

U.S. BANK NATIONAL ASSOCIATION,
as Collateral Trustee

By:  

/s/ David A. Schlabach

Name:   David A. Schlabach Title:   Vice President

WELLS FARGO BANK, N.A.,
as the Credit Agreement Representative

By  

: /s/ Mike Romanzo

Name:   Mike Romanzo, CFA Title:   Director

WILMINGTON TRUST FSB,
as the Public Note Representative

By:  

/s/ Jane Y. Schweiger

Name:   Jane Y. Schweiger Title:   Vice President

[Collateral Trust Agreement]



--------------------------------------------------------------------------------

ANNEX I

Trust Security Documents

 

1. Security Agreement, dated as of June 28, 2010, made by American Capital, Ltd.
and certain of its Subsidiaries, in favor of U.S. Bank National Association, as
Collateral Trustee.

 

2. Grant of Security Interest in Trademark Rights, effective as of June 28,
2010, made by American Capital, Ltd. in favor of U.S. Bank National Association,
as Collateral Trustee.

 

3. Control agreements listed below:

Securities Account Control Agreements

 

  a) Securities Account Control Agreement, dated as of June 28, 2010, among the
Company, the Collateral Trustee and Deutsche Bank Alex. Brown, a division of
Deutsche Bank Securities Inc., as securities intermediary

 

  b) Notification and Control Agreement, dated as of June 28, 2010, among the
Company, the Collateral Trustee and Wells Fargo Bank, N.A., as securities
intermediary

 

  c) Notification and Control Agreement, dated as of June 28, 2010, among the
Company, the Collateral Trustee and Wells Fargo Securities, LLC, as securities
intermediary

 

  d) Pledged Collateral Account Agreement, dated as of June 28, 2010, among the
Company, the Collateral Trustee and Oppenheimer Trust Company, as securities
intermediary

Deposit Account Control Agreements

 

  a) Blocked Account Control Agreement, dated as of June 28, 2010, among the
Company, the Collateral Trustee and U.S. Bank National Association, as
depositary bank

 

  b) Blocked Account Control Agreement, dated as of June 28, 2010, among the
Company, the Collateral Trustee and JPMorgan Chase Bank, N.A., as depositary
bank

 

  c) Clearing Account Agreement, dated as of June 28, 2010, among the Company,
the Collateral Trustee and Capital One, N.A., as depositary bank

 

  d) Account Control Agreement, dated as of June 28, 2010, among the Company,
the Collateral Trustee and Capital One, N.A., as depositary bank

 

  e) Deposit Account Control Agreement, dated as of June 28, 2010, among the
Company, the Collateral Trustee and Wells Fargo Bank, National Association, as
depositary bank

Bailee Letters

 

  a) Collateral Access Agreement, dated as of June 28, 2010, among the Company,
the Collateral Trustee and PNC Bank, National Association, as custodian

 

  b) Collateral Access Agreement, dated as of June 28, 2010, among the Company,
the Collateral Trustee and Wells Fargo Bank, N.A., as custodian

 

4. Collateral Trust and Intercreditor Agreement, dated as of June 28, 2010,
among American Capital, Ltd., certain of its Subsidiaries, Wells Fargo Bank,
N.A., as Credit Agreement Representative, Wilmington Trust FSB, as Public Note
Representative and U.S. Bank National Association, as Collateral Trustee.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF ACCELERATION

[Date]                                     

 

To:                                      , as Collateral Trustee

 

Re: Collateral Trust and Intercreditor Agreement, dated as of June 28, 2010
among American Capital, Ltd. (the “Company”), the subsidiaries of the Company
parties thereto, Wells Fargo Bank, N.A., as Credit Agreement Representative,
Wilmington Trust FSB, as Public Note Representative and U.S. Bank National
Association, as Collateral Trustee (the “Agreement”).

[The [Credit Agreement Obligations] [Public Note Obligations] have not been paid
in full at the stated final maturity and any applicable grace period has
expired.] [An Event of Default has occurred and is continuing under the
provisions of and as defined in the [Credit Agreement] [Indenture ] and, as a
result thereof, all Secured Obligations outstanding thereunder have become (or
have been declared to be) due and payable in accordance with the terms of such
Primary Secured Instrument and have not been paid in full or, in the case of any
reimbursement obligation in respect of an outstanding letter of credit or
similar instrument, a requirement for cash collateralization has not been
satisfied as of the time such requirement is to be satisfied pursuant to the
[Credit Agreement] [Indenture]. [An Insolvency Proceeding has been commenced.]

Unless otherwise provided herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF Primary Holder Representative], as Primary Holder Representative By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of                  , 2010, made by
                    , a                     corporation (the “New Grantor”) in
favor of                     , a                     , as Collateral Trustee
under the Agreement referred to below (in such capacity, the “Collateral
Trustee”). All capitalized terms not defined herein shall have the meanings
ascribed to them in the Agreement.

W I T N E S S E T H:

WHEREAS, American Capital, Ltd., a Delaware corporation (the “Company”), certain
subsidiaries of the Company (together with the Company, the “Grantors”), Wells
Fargo Bank, N.A., as Credit Agreement Representative, Wilmington Trust FSB, as
Public Note Representative and the Collateral Trustee have entered into the
Collateral Trust and Intercreditor Agreement, dated as of June 28, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”); and

WHEREAS, the New Grantor desires to become a party to the Agreement in
accordance with Section 6.13 of the Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Agreement. By executing and delivering this Joinder Agreement, the New
Grantor hereby becomes a party to the Agreement as a “Grantor” thereunder and,
without limiting the foregoing, hereby expressly assumes all obligations and
liabilities of a “Grantor” thereunder.

2. GOVERNING LAW. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[NEW GRANTOR] By:  

 

Name:   Title:   Address for Notices: Fax:  



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF DESIGNATION

[Date]                                         

 

To:                         , as Collateral Trustee

 

Re: Collateral Trust and Intercreditor Agreement, dated as of June 28, 2010,
among American Capital, Ltd. (the “Company”), the subsidiaries of the Company
parties thereto, Wells Fargo Bank, N.A., as Credit Agreement Representative,
Wilmington Trust FSB, as Public Note Representative and U.S. Bank National
Association, as Collateral Trustee (the “Agreement”).

Pursuant to Section 7.2 of the Agreement, the Company hereby designates
[identify obligations] as [“Refinancing Debt”]/[“Revolver Secured Debt”] under
the Agreement. [The Company hereby represents, warrants and certifies that such
Refinancing is a Qualifying Refinancing]. The Primary Holder Representative with
respect to such [Refinancing Debt]/[Revolver Secured Debt] shall be
                    .

[Such Refinancing Debt shall be classified as [Credit Agreement Obligations]
[Public Note Obligations].]

The incurrence and designation of such obligations as provided above is
permitted or is not prohibited, as the case may be, by the Primary Secured
Instruments.

Terms defined in the Agreement and used herein shall have the meanings given to
them in the Agreement.

 

AMERICAN CAPITAL, LTD. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT D

EFFECTIVE DATE CREDIT AGREEMENT